ONC”E 

‘I ‘w‘ is sari”

am the Uﬂniteh States Court at :lfeheral Claims

Nos. 12-420; 12-42080; 12-42090; 12-42100; 12-42110; 12—42120;
12-42130; 12-42140; 12-42150; 12-42160; 12-42170; 12—42180
Filed: January 22, 2015

'k w ‘k ‘k w 'k 'k 'k 'k 'k 9: 'k 'k 'k 'k :   
CASEY D. ALLEN, NATHAN ALLEN, g. U.S. COURT OF
JOHN BRACK, BRADLEY , FEDERAL CLAIMS
CHRISTENSEN, DANIEL FAWCETT, ..
CARRIE LANDON, JUSTIN MOYA, .. Em §£ Plaintiffs; Motion for
GREGORY P. OFNER, ARTHUR .. partial Summary Judgment;
WESLEY PRESTON, NICHOLAS * Breach of Contract; Contract
RILEY, BRIAN SEXTON, RYAN ,, Interpretation.
WEBSTER, 9:
Plaintiffs, *
V. *

UNITED STATES,

Defendant.

'k 9: ‘k ’k * "k 9: * 'k * 1k * * * *

Casey D. Allen, Nathan Allen, John Brack, Bradley Christensen, Daniel
Fawcett, Carrie Landon, Justin Moya, Gregory P. Ofner, Arthur Wesley Preston,
Nicholas Riley, Brian Sexton, Ryan Webster, each plaintiffmsg.

Sharon A. Snyder, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, DC, for the defendant. With her were Joyce R.
Branda, Acting Assistant Attorney General, Civil Division, and Robert E. Kirschman,
Jr., Director, Commercial Litigation Branch.

OPINION
HORNI J.
FINDINGS OF FACT
Plaintiffs are twelve current or former employees of the United States

Department of Agriculture, Forest Service (Forest Service), employed in the Los Padres
National Forest in California, who filed a complaint to recover $2,500,000.00 in

damages.1 According to plaintiffs, the damages were caused by the January 15, 2008
Los Padres National Forest Quarters Policy announced by the Los Padres Nationai
Forest Unit of the Forest Service. Plaintiffs claim that the January 15, 2008 Los Padres
National Forest Quarters Policy negatively affects their agreements with the Forest
Service for rental of mobile home pads under two theories: count one, Fifth Amendment
taking ciaims, and count two, breach of contract claims.2 Under the taking theory,
plaintiffs claim that the January 15, 2008 Los Padres National Forest Quarters Policy
caused a substantial diminution in the value of their mobile homes, or caused plaintiffs
to be unable to sell their mobile homes, which they allege constitutes an
uncompensated taking of plaintiffs’ property.3 Under the breach of contract theory,
plaintiffs claim that the January 15, 2008 Los Padres National Forest Quarters Policy
constitutes a breach of plaintiffs’ existing “leases and/or contractual relationships" with
the Forest Service. After discovery, defendant moved for partial summary judgment on
count two of the plaintiffs’ complaint, the breach of contract claims, which is the subject
of this opinion.

The original complaint brought by these plaintiffs was filed in the United States
District Court for the Central District of California on behalf of the plaintiffs by counsel.

1 The complaint was originaily filed by twenty plaintiffs. Of those, eight of the plaintiffs
have since been dismissed. Charles Glendinning indicated to the court that he did not
wish to participate in the litigation. Dennis Bouslaugh was dismissed after plaintiffs’
counsel at the time was unable to iocate him. Plaintiffs Flemming Berteisen, Douglas
Browand, Kerry Kellogg, Faith Nielson, Gary Peterson, and Michael Watt were all
dismissed for failure to respond to the court’s Order to Show Cause. The remaining
plaintiffs are Casey D. Alien, Case No. l2—42C; Nathan Alien, Case No. 1242080; John
Brack, Case No. 12-42090; Bradley Christensen, Case No. 12—4210C; Daniel Fawcett,
Case No. 12~4211C; Carrie Landon, Case No. 12—42120; Justin Moya, Case No.
12-4213C; Gregory P. Ofner, Case No. 12-42140; Arthur Wesley Preston, Case No.
12—42150; Nicholas Riiey, Case No. 12—42160; Brian Sexton, Case No. 12—42170; and
Ryan Webster, Case No. 12—42180 The remaining cases were consoiidated with the
lead case as Case No. 12-420.

2 In their complaint filed in this court, plaintiffs collectively seek $2,500,000.00 for both
the taking claims and the breach of contract claims. The total was not amended or
revised after certain plaintiffs were dismissed and the remaining cases were
consolidated.

3 Defendant previousiy filed a partial motion to dismiss count one, the taking claims,
under Rule 12(b)(6) of the Rules of the United States Court of Federal Claims (RCFC)
(2014), for failure to state a ciaim on which relief can be granted. After discussion with
the parties, the court stayed defendant’s motion to dismiss the taking claims in order to
allow discovery to continue on count two, the breach of contract claims, and to provide
further information to the parties as to count one. After discovery ended, defendant filed
the instant motion for partial summary judgment, regarding count two, the breach of
contract ciaims. Defendant has not raised any jurisdictional challenges to count two.

Standard Rent Documents for Mr. Riiey on which he signed the General Terms and
Conditions on November 30, 2007, but he did not sign the Tenant Rent Notice. Judy
Reynolds signed the General Terms and Conditions as the Agency/Bureau
Representative. Mr. Riiey indicated that when he does sell his mobile home, he beiieves
he wili be forced to sell it for a significantly reduced price than for what he purchased it.

Bradley Christensen

Mr. Christensen purchased a mobiie home in the Los Padres National Forest in
February 2005 that was already on a mobiie home pad, placed by another Forest
Service employee. Mr. Christensen paid $45,000.00 for the mobile home, without
negotiation or appraisal, but later discovered that the seller previously only had paid
$32,000.00. Upon purchasing his mobile home, Mr. Christensen beiieves he received
and reviewed a copy of the 1988 Los Prietos Rules. lVir. Christensen does not recali if
he signed the 1988 Los Prietos Rules and there is no signed copy in the record. The
record contains a compiete, seven page set of the Forest Service Standard Rent
Documents for Mr. Christensen on which he signed the Tenant Rent Notice and the
General Terms and Conditions on March 14, 2007.9 Judy Reynolds signed the General
Terms and Conditions as the Agency/Bureau Representative. Mr. Christensen made
various improvements on his mobile home at a cost of approximately $20,000.00. lVir.
Christensen claims that because of the new poiicy, he cannot sell his mobile home for
the price he had expected to receive.

Brian Sexton

Mr. Sexton has been employed by the Forest Service, and has worked in the Los
Padres Nationai Forest, since approximately 1994. Mr. Sexton moved into the Los
Prietos Mobile Home Park in the Santa Barbara Ranger District in May 2001 and
purchased a mobile home for $1,500.00 from a Forest Service employee. Unlike the
other Los Prietos plaintiffs, Mr. Sexton received and, on May 20, 2001, signed the June
2000 Los Padres Rental Contract. In addition, he received the Forest Service Standard
Rent Documents and 1988 Los Prietos Rules. The June 2000 Los Padres Rental
Contract also contained general rules for leasing mobiie home pads in the Los Padres
National Forest. The June 2000 Los Padres Rental Contract signed by Mr. Sexton, a
copy of which is in the record, aiso was signed by District Ranger Sharon R. Sprouse on
May 29, 2001.

On November 13, 2002, Mr. Sexton signed a copy of the 1988 Los Prietos
Rules, which also was signed by District Ranger Sharon R. Sprouse. The record also
contains a complete set of the Forest Service Standard Rent Documents for Mr. Sexton,
including a Tenant Rent Notice and the Generai Terms and Conditions both signed by
Mr. Sexton on February 28, 2003. Judy Reynolds signed the Generai Terms and

9 Mr. Christensen contends, and the record reflects, that the Tenant Rent Notice and

Quarters Assignment Agreement both have the occupant of plaintiff's trailer listed as
Dean Millan, the previous owner.

11

Conditions as the Agency/Bureau Representative. This complete set of Forest Service
Standard Rent Documents in the record for Mr. Sexton actually contains eight, instead
of seven, pages because it includes two pages titled General Terms and Conditions: the
first page reflects Mr. Sexton’s signature as the Occupant but does not contain an
Agency/Bureau Representative signature, and the second page reflects Mr. Sexton’s
signature as the Occupant and Judy Reynold’s signature as the Agency/Bureau
Representative. In 2004, Mr. Sexton replaced his mobile home and purchased a new
mobile home for $96,000.00. Mr. Sexton made several improvements to his new mobile
home, and, at the time of his deposition, stiil lived in the mobile home in the Los Prietos
Mobile Home Park. Mr. Sexton contends that he will be unable to sell his home for the
price he expected to receive for it.

Monterey Plaintiffs

Two plaintiffs, Casey Allen and Ryan Webster, lease mobile home pads in
Monterey, California. The parties stipulated that there is no d00ument like the 1988 Los
Prietos Rules memorializing any general housing policies for that area or that pertains
specifically to the mobile home sites in Monterey, except the information contained in
the Forest Service Standard Rent Documents.

Casey Allen

From the record, it appears that Casey Allen purchased a mobile home in April
2004 for approximately $39,000.00, and placed it on a mobile home pad in the Pacific
Valley Mobile Home Park, located near Monterey, California within the Los Padres
National Forest. A complete, seven page set of the Forest Service Standard Rent
Documents is in the record for Casey Allen. On January 20, 2005, Casey Allen signed
the Tenant Rent Notice and the General Terms and Conditions. The Agency/Bureau
Representative signature on the General Terms and Conditions page merely indicates a
generic agency name, “USDA,” and does not contain a specific individual’s signature.
Casey Allen did not respond to defendant’s motion for partial summaryludgment.

Ryan Webster

From the record, it appears that Mr. Webster became a Forest Service employee
in June 1996, and purchased a mobile home in June 2001, which he placed on a mobile
home pad in the Pacific Valley Mobile Home Park.10 The record contains two sets of
Forest Service Standard Rent Documents for Mr. Webster. The first is a partial set of
Forest Service Standard Rent Documents containing five of the seven pages, including
the two Rent Computation Schedules, the Tenant Rent Notice, the Quarters Assignment

10 The information regarding Casey Allen’s and Ryan Webster’s employment with the
Forest Service and purchase of their mobile homes are stated in defendant’s motion for
partiai summary judgment. Casey Allen and Mr. Webster did not fite responses to
defendant's motion for partiai summary judgment, so they have not challenged the
factual allegations made by defendant.

12

Agreement, and the General Terms and Conditions, but not including the two pages of
the Government Quarters Inventory. In this set, Mr. Webster signed the Tenant Rent
Notice, as weii as signed and dated the General Terms and Conditions on February 18,
2002. The second set is a complete, seven page set of Forest Service Standard Rent
Documents, on which Mr. Webster signed the Tenant Rent Notice, as well as signed
and dated the Generai Terms and Conditions on February 23, 2003. In both sets of
documents, IVir. Webster signed, but did not date the Tenant Rent Notice, rather he
signed and dated the final page of the set, the General Terms and Conditions. In both
sets of documents, an Agency/Bureau Representative did not sign the Generai Terms
and Conditions. IVir. Webster did not respond to defendant's motion for partiai summary
judgment.

Ojai Plaintiff
Carrie Landon

One piaintifi, Carrie Landon, leased a mobiie home pad in the Ojai Ranger
District in Ojai, California within the Los Padres National Forest. Ms. Landon has been
employed by the Forest Service since 1988 and, at the time of her deposition on July
25, 2012, was the District Fire Management Officer on the Ojai Ranger District in the
Los Padres National Forest. Ms. Landon has lived on the mobile home pad in the Ojai
Ranger District, Temascal Station, since 1994. For Ms. Landon, the record contains a
partial set of Forest Service Standard Rent Documents inciuding four pages, the two
Rent Computation Schedules, the Tenant Rent Notice, which she signed on February 5,
2001, and the Quarters Assignment Agreement. In this partial set, however, the record
does not include the remaining pages, the two pages of the Government Quarters
Inventory or the final page, the Generai Terms and Conditions. The record also contains
a partial set of the Forest Service Standard Rent Documents containing five of the
seven pages, including the two Rent Computation Scheduies, the Tenant Rent Notice,
the Quarters Assignment Agreement, and the General Terms and Conditions, but not
including the two pages of the Government Quarters Inventory. In this set, Ms. Landon
signed the Tenant Rent Notice and the General Terms and Conditions on January 25,
2002. Judy Reynoids also signed the General Terms and Conditions as the
Agency/Bureau Representative. Ms. Landon indicated, despite the documentation in the
record, that the only documents she received regarding rental of the mobile home pad
were “a stack of three, four pieces of paper that we have to sign and acknowiedge we
got. On there is some, iike, rules." Ms. Landon indicated that she did not discuss the
rules and regulations with anyone when she signed the documents. She indicated,
however, that she believed that she wouid need written approval from the District
Ranger if she wanted to make changes to her living arrangements. Ms. Landon
purchased a new mobile home in 2008. Plaintiffs’ initial disclosures refiect that Ms.
Landon claims a purchase price of $79,070.00 and improvements of $3,000.00. At the
time of her deposition Ms. Landon lived in her mobile home, although she stated she
had purchased another home that she was renting out until she could sell her mobile
home. Ms. Landon indicated that she had iisted the mobile home for sale, but, since

13

2010, had received no offers, and, therefore, had been unable to sell it.11 Ms. Landon
did not to respond to defendant’s motion for partial summary judgment.

Forest Service employees renting mobile home pads in the Ojai Ranger District,
such as Ms. Landon, are subject to the Ojai Housing Policies, although Ms. Landon
indicated that she does not recali receiving or signing a copy of such policies and the
record does not reflect a signed copy of the Ojai Housing Policies for Ms. Landon. The
parties’ Joint Stipulation of Facts states that the Ojai Housing Policies “do not provide
that Forest Service employees could remain in the mobile home park for as long as they
are employees of Los Padres National Forest,” “do not guarantee that a Forest Service
employee who selis his mobile home when he has been renting a mobiie home pad in
the Forest Service mobile home park will get a certain market price or other price for the
mobiie home,“ “do not guarantee that, if a Forest Service employee seils his mobile
home, he may recoup the vaiue of owner improvements or make a profit on the sale of
his home,” and “do not guarantee that, when a Forest Service empioyee selis his mobile
home, the purchaser of the mobiie home will have the same lease rights as the
empioyee had when he purchased the mobile home.”

On January 15, 2008, the Los Padres National Forest Unit of the Forest Service
announced that it had adopted a forest-wide quarters policy to replace any previous
individuai Los Padres quarters policies. As described above, aii plaintiffs currentiy
before the court had signed at least one document in the set of Forest Service Standard
Rent Documents prior to the announcement of the new Los Padres National Forest
Quarters Poiicy on January 15, 2008. The parties stipuiated that the plaintiffs were not
aware of the potential policy changes until the summer of 2007, at the earliest, when
Forest Service employees were notified that Los Padres National Forest management
had requested to enter into formal negotiations on the January 15, 2008 Los Padres
Nationai Forest Quarters Policy. The parties also stipulated, however, that “Forest
Service employees who were fighting the Zaca fire during the summer of 2007 knew
about new draft policy,” inciuding plaintiffs Nathan Alien and Justin Moya.

The January 15, 2008 Los Padres National Forest Quarters Poiicy contains
several provisions that differ from the prior rental documents and agreements which had
governed plaintiffs’ rental of their mobile home pads.12 Reievant to plaintiffs and as
described in the parties’ Joint Stipulation of Facts, the January ’15, 2008 Los Padres
National Forest Quarters Policy contains a “Transition Ptan" which provides that “any
Forest Service employee occupying mobile home parks at the time that the new
Quarters Policy was implemented, would be able to sign agreements for one seven (7)
year period,” and, thereafter allows for subsequent annuai one~year extensions it in the

11 In its motion for partial summary judgment, defendant alleged, however, that “[u]pon
information and belief, Carrie Landon has recentiy sold her mobile home . . . 

12 The January 15, 2008 Los Padres National Forest Quarters Policy, however, does not
appear to provide a new mechanism for calcuiating the monthly rent for mobiie home
pads or for adjustments in rent.

14

"best interest of the government." For other tenants, the January 15, 2008 Los Padres
National Forest Quarters Poiicy indicates that “rental agreements for mobiie home pads
in Los Padres limits tenancies to one five (5) year term," which can then be renewed
annually for one year terms if the tenant requests an extension in writing 90 days prior
to the expiration of the agreement. The January 15, 2008 Los Padres National Forest
Quarters Policy provides that such annual extensions “will solely be based on the best
interest of the government" and “are not guaranteed and will be ultimately be [sic]
dependent on the amount of anticipated need for new incoming empioyees and
detailers." The January 15, 2008 Los Padres National Forest Quarters Poiicy also
provides that:

Prior to the expiration of the Trailer/Mobile Home Pad Space Rentai
Agreement, the tenant is expected to remove the trailer/mobile home from
government property and return the pad to the pre-occupancy condition.
However, Existing Tenants will have the one—time option of selling to the
next tenant assigned to the pad, and to avoid a conflict of interest, is
responsible for disclosing to the buyer that he/she wiil not be able resell
[sic] without first moving it off government property.

New documents were issued as part of the January 15, 2008 Los Padres National
Forest Quarters Policy. Although not ciear from the record before the court which
documents were issued or when they were issued, the January 15, 2008 Los Padres
National Forest Quarters Policy references a “Quarters Assignment Agreement (FS~
6400—30)" as wait as “Trailer/Mobile Home Pad Space Rental Agreements." As
stipulated to by the parties, “[sjome of the Los Padres employees who lived in the
Forest Service mobile home parks entered into the new quarters agreements. Plaintiffs
protested the change in poiicy and declined to enter into the new agreements.” Piaintifis
allege:

The new poiicy and the new rental agreements have caused Piaintiffs to
experience severe financial iosses, inciuding the diminution in the market
value of their mobile homes and/or inability to sell their mobile homes,
and/or prospective severe financiai losses related to removal of their
mobile homes, and acquisition of substitute housing for themselves and
their families.

Plaintiffs also aliege that under the January 15, 2008 Los Padres Nationai Forest
Quarters Policy, “Plaintiffs were required to execute new rental agreements or be
subject to eviction from the pads and required to remove their trailer homes therefrom.”

As of the filing of the Joint Stipulation of Facts, none of the piaintiffs had been
forced by the Forest Service to leave their mobiie home pads and no piaintiff has since
indicated to the court they have been removed from their mobiie home pads.13 The Joint

*3 Mr. Sexton alleges he was threatened with eviction and adverse, administrative action
for refusai to sign a new housing agreement foliowing the issuance of the January 15,

15

Stipulation of Facts also indicates that “[t]hose plaintiffs who sold their mobile homes
after the new policy went into effect in January 2008, sold their mobile homes for less
than they expected they would sell them for, and for less than they paid for them."
Plaintiffs contended in their complaint that

{t]he FOREST SERVlCE has indicated that is reconsidering whether to
adopt and enforce this new policy and require Plaintiffs to execute new
rentai agreements as aforesaid, but the fact that it has announced it, and
may ultimately reaffirm the new policy and enforce it, has caused and is
causing the aforesaid economic harms to the Plaintiffs.[”]

(capitalization in original).

Defendant filed a motion for partial summary judgment in this court pursuant to
RCFC 56 on count two in the complaint, plaintiffs’ breach of contract ciaims. Defendant
argues that there is no evidence that the alleged rental agreements provide the Forest
Service employees, or those Forest Service employees who purchased piaintiffs' mobile
homes, guarantees that they could rent the mobile home pad for as long as they are
employed by the Forest Service or could transfer their pad rental rights to those who
buy their mobile homes.

Eight of the nine Los Prietos piaintiffs, Nathan Allen, John Brack, Justin Moya,
Gregory Ofner, Arthur Wesley Preston, Bradiey Christensen, Nicholas Riley, and Brian
Sexton, responded to defendant‘s motion, in eight separate briefs. Daniel Fawcett did
not respond. Although the separate briefs submitted by plaintiffs were very similar in
content, they each contained some argumentative and factual distinctions. The

2008 Los Padres National Forest Quarters Policy, but there is no indication in the record
that eviction or adverse, administrative action actually occurred.

$4 In their responses to defendant’s motion for partial summary judgment, Los Prietos
plaintiffs Nathan Alien, Bradiey Christensen, Justin lVloya, Gregory Ofner, Arthur Wesley
Preston, Nicholas Riley, and Brian Sexton quote the following sentences included in a
letter from Forest Supervisor Kenneth Heffner, which state: “I have been informed that
the Region is working on a comprehensive quarter’s policy. The Los Padres National
Forest Quarters Poiicy will remain in effect until at least such time that the Regional
policy is implemented. At that time the Forest Policy will be re—evaluated, and may be
modified accordingly after fulfilling our bargaining obligations with the Union.” The
plaintiffs, therefore, assert that the letter made them believe that the Forest Service is,
or at least was, reconsidering whether to adopt and enforce the January 15, 2008 Los
Padres National Forest Quarters Policy. Defendant asserts that, despite plaintiffs’ belief
that the Forest Service is reconsidering adoption and enforcement, “[t]he 2008 Quarters
Poiicy has been adopted and implemented by the Los Padres Nationai Forest.”
Regardless, piaintiffs allege in their compiaint that the mere announcement and
potentiai enforcement has caused them economic harm.

16

responses filed by the eight plaintiffs generally contend that the terms of piaintiffs'
alieged rental agreements are ambiguous because they do not specify tength of stay.
Brian Sexton, Bradley Christensen, Justin Moya, Gregory Ofner, John Braok, and Arthur
Wesley Preston additionally ailege that guarantees by a District Ranger that they would
be allowed to stay in the mobiie home park as long as they were employed by the
Forest Service and abided by Forest Service policies establish the basis for their breach
of contract ciaims.15 Moreover, the eight piaintifis, except for John Brack, contend,
almost verbatim, that “[t]or 48 years the Forest Service managed the trailer park with the
past practice of aliowing employees to lease for the length of employment and to seii
their mobile home while attached to forest service land without issue."

DISCUSSION

Pieadings filed by grg ge plaintiffs are entitled to liberal construction and judged
by “less stringent standards than format pleadings drafted by lawyers." Haines v.
Kerner, 404 US. 519, 520-21, [ehig denied, 405 US. 948 (1972); see ajsg Erickson v.
Pardus, 551 US. 89, 94 (2007); Hughes v. Rowe, 449 US. 5, 9-10 (1980); Estelle v.
Gambia, 429 US. 97, 108 (1978), _r_e_h_’g denied, 429 US. 1088 (1977); Matthews v.
United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014); Diamond v. United States, 115
Fed. Cl. 518, 524 (2014). “The purpose of this reiaxed standard is to ensure that the pro
se plaintiff's case is evaluated on the merits and is not dismissed on the basis of
technicalities.” Ebert v. United States, 88 Fed. Cl. 287, 289 (2005) (citing Foman v.
Davis, 371 US. 178, 181 (1982)). “[i]t has long been the role of this court to examine
the record “to see if [a pro se] ptaintiff has a cause of action somewhere displayed.”
Ayres v. United States, 88 Fed. Cl. 551, 558 (2005) (alteration in Ayres v. United States)
(quoting Ruderer v. United States, 188 Ct. Cl. 458, 488, 412 F.2d 1285 (1989), Q
denied, 398 US. 914 (1970)). “However, “‘[tjhere is no duty on the part of the trial court
to create a ciaim which [the piaintift] has not spetied out in his pleading.’”" Lengen v.
United States, 100 Fed. Ci. 317, 328 (2011) (alterations in Lengen v. United States)
(quoting Scogin v. United States, 33 Fed. CI. 285, 293 (1995) (quoting Clark v. Nat'l
Travelers Life ins. Co., 518 F.2d 1187, 1189 (8th Cir. 1975))); sﬁ alﬂ Bussie v. United
States, 98 Fed. Ci. 89, 94, gﬁﬁ, 443 F. App’x 542 (Fed. Cir. 201 t); Shetkofsky v. United
States, No. 1340180, 2014 WL 5848973, at *4 (Fed. Cl. Nov. 4, 2014) (“[W]hile the
court may excuse ambiguities in a pro se plaintiff's complaint, the court ‘does not
excuse [a complaint’s] faiiures.” (quoting Henke v. United States, 80 F.3d 795, 799
(Fed. Cir. 1995)); Goodman v. United States, 100 Fed. Cl. 289, 301 (2011).

 

 

 

 

 

 

 

RCFC 58 is patterned on Rule 58 of the Federal Ruies of Civii Procedure and is
similar, both in language and effect. Both rules provide that "[t]he court shail grant
summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitied to judgment as a matter of law.” RCFC 58(a);
Fed. R. Civ. P. 58(a) (2014); ﬁg gls_o Alabama v. North Carolina, 580 U.S. 330, 344

15 Brian Sexton, Bradley Christensen, Justin Moya, and Gregory Ofner refer to District
Ranger Linda Riddie. John Brack refers to District Ranger Sharon Sprouse. Arthur
Wesiey Preston refers to District Ranger Patrick Pontes. In addition, plaintiff Carrie
Landon, refers to District Ranger John Bridgewater.

17

(2010); Hunt v. Cromartie, 526 US. 541, 549 (1999); Anderson v. Liberty Lobby inc,
477 US. 242, 247-48 (1986); Adiokes V. S. H. Kress & Co., 398 US. 144, 157 (1970);
Biegy v. United States, 753 F.3d 1279, 1286 (Fed. Cir.), {egg egg [eﬁg e_n bang denied
(Fed. Cir. 2014); Ladd v. United States, 713 F.3d 648, 651 (Fed. Cir. 2013); Minkin v.

Gibbons PC, 680 F.3d 1341, 1349 (Fed. Cir. 2012); Noah Sys. Inc. V. Intuit Inc., 675
F.3d 1302, 1309-10 (Fed. Cir. 2012); Advanced Fiber Techs. AFT Trust V.
J & L Fiber Servs. Inc., 674 F.3d 1365, 1372 (Fed. Cir), r_eI_1:g an_d [egg eﬂ banc
denied (Fed. Cir. 2012); Fuiitsu Ltd. V. Netgear Inc., 620 F.3d 1321, 1325 (Fed. Cir.),
Le,ng denied (Fed. Cir. 2010); Consoi. Coai Co. v. United States, 615 F.3d 1378, 1380
(Fed. Cir.), [55,1th gm retyg g; M denied (Fed. Cir. 2010), ELL. denied, 131 S. Ct.
2990 (2011); 1st Home Liguidating Trust v. United States, 581 F.3d 1350, 1355 (Fed.
Cir. 2009); Arko Exec. Servs. Inc. v. United States, 553 F.3d 1375, 1378 (Fed. Cir.
2009); Casitas Mun. Water Dist. v. United States, 543 F.3d 1276, 1283 (Fed. Cir. 2008),
ﬁg ﬂ Mg en bggg denied, 556 F.3d 1329 (Fed. Cir. 2009); Moden v. United
States, 404 F.3d 1335, 1342 (Fed. Cir), Leﬁg gm Egg ea b_a@ denied (Fed. Cir.
2005); Am. Pelagic Fishing Co., LP. v. United States, 379 F.3d 1363, 137071 (Fed.
Cir.), [egg gr; bggg denied (Fed. Cir. 2004), ge_r_t_. denied, 545 US. 1139 (2005); Mata v.
United States, 114 Fed. Ct. 736, 744 (2014); Leggitte v. United States, 104 Fed. CI.
315, 317 (2012); Arranaga v. United States, 103 Fed. Cl. 465, 467—68 (2012); Cohen V.
United States, 100 Fed. CI. 461, 469 (2011); Boensei V. United States, 99 Fed. Ct. 607,
610 (2011). A fact is materiai if it wiil make a difference in the result of a case under the
governing law. SQ Anderson V. Liberty Lobby, Inc., 477 US. at 248; see gtsg Marriott
int’l Resorts LP. V. United States, 586 F.3d 962, 968 (Fed. Cir. 2009) (quoting
Anderson V. Liberty Lobby Inc., 477 US. at 248); Mata V. United States, 114 Fed. CI. at

744; Arranaga V. United States, 103 Fed. Ct. at 467—68; Thomgson V. United States,
101 Fed. CI. 416, 426 (2011); Cohen v. United States, 100 Fed. Ci. at 469. Irrelevant or

unnecessary factuai disputes do not preclude the entry of summary judgment. See
Anderson v. Liberty Lobby, Inc., 477 US. at 247-48; see aﬂ Scott V. Harris, 550 US.
372, 380 (2007); Monon Corg. v. Stoughton Trailers, Inc., 239 F.3d 1253, 1257 (Fed.
Cir. 2001); Gorski v. United States, 104 Fed. CE. 605, 609 (2012); Walker v. United
States, 79 Fed. CI. 685, 692 (2008); Curtis v. United States, 144 Ct. Ci. 194, 199, 168 F.
Supp. 213, 216 (1958), gggtg denied, 361 US. 843 (1959), Lehw'g denied, 361 US. 941
(1960).

 

 

 

 

 

 

 

 

 

 

When reaching a summary judgment determination, the judge's function is not to
weigh the evidence and determine the truth of the case presented, but to determine
whether there is a genuine issue for trial. See Anderson V. Liberty Lobby, Inc., 477 US.
at 249; gemey eg, Schlug V. Delo, 513 US. 298, 332 (1995); Ford Motor Co. v. United
States, 157 F.3d 849, 854 (Fed. Cir. 1998) (“Due to the nature of the proceeding, courts
do not make findings of fact on summary judgment"); TigerSwan, Inc. v. United States,
118 Fed. CI. 447, 451 (2014); Dana R. Hodges Trust V. United States, 111 Fed. CI. 452,
455 (2013); Cohen v. United States, 100 Fed. Cl. at 469—70; Boensel V. United States,
99 Fed. Ci. at 611; Macy Elevator, inc. v. United States, 97 Fed. CI. 708, 717 (2011);
Dick PacifichHEMM JV ex rel. WA. Botting Co. v. United States, 87 Fed. Ci. 113, 126
(2009); Johnson v. United States, 49 Fed. Cl, 648, 651 (2001), aﬁ‘g, 52 F. App'x 507
(Fed. Cir. 2002), gublished gt 317 F.3d 1331 (Fed. Cir. 2003). The judge must

 

18

determine whether the evidence presents a disagreement sufficient to require
submission to fact finding, or whether the issues presented are so one-sided that one
party must prevail as a matter of law. _S__,e,_e_ Anderson V. Liberty Lobby, inc, 477 US. at

250—52; Jay v. Sec’y of Deg’t of Health and Human Servs., 998 F.2d 979, 982 (Fed.
Cir), reh’g denied and en banc suggestion deciined (Fed. Cir. 1993); Leggitte v. United

States, 104 Fed. Cl. at 316. When the record couid not lead a rational trier of fact to find
for the nonmoving party, there is no genuine issue for trial, and the motion must be

granted. See eygy, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 US. 574,

587 (1986); Advanced Fiber Techs. (AFT) Trust v. J & L Fiber Serve, Inc., 674 F.3d at
1372; Marriott int’l Resorts L.P. v. United States, 586 F.3d at 968; Am. Seating Co. v.

USSC Grg., Inc., 514 F.3d 1262, 1266 (Fed. Cir), ﬁg _e_n _i_J__a_D_c denied (Fed. Cir.
2008); Rothe Dev. Corp. v. US. Deg‘t of Def, 262 F.3d 1306, 1316 (Fed. Cir. 2001);
Hail v. Agua Queen Mfg, Inc., 93 F.3d 1548, 1553 n.3 (Fed. Cir. 1996). In such cases,
there is no need for the parties to undertake the time and expense of a triai, and the
moving party should prevail without further proceedings.

 

 

In appropriate cases, summaryjudgment:

saves the expense and time of a fuil triai when it is unnecessary. When
the materiai facts are adequately developed in the motion papers, a futi
trial is useiess. “Useless” in this context means that more evidence than is
already available in connection with the motion for summary judgment
could not reasonabiy be expected to change the result.

Dehne v. United States, 23 CI. Ct. 606, 614—15 (1991) (quoting Pure Gold Inc. v.
Syntex, (USA) Inc., 739 F.2d 624, 626 (Fed. Cir. 1984)), vacated ﬂ other grounds,
970 F.2d 890 (Fed. Cir. 1992) (citation omitted); ﬂ gisg Vivid Techs. inc. v. Am. Sci.
& Eng'g, Inc., 200 F.3d 795, 806 (Fed. Cir. 1999) (“The purpose of summary judgment
is not to deprive a litigant of a trial, but to avoid an unnecessary trial when only one

outcome can ensue"); Metric Constr. Co. inc. v. United States, 73 Fed. CI. 611, 612
(2006).

 

 

 

Summary judgment, however, will not be granted if “the dispute about a material
fact is ‘genuine,’ that is, if the evidence is such that a reasonabie [trier of fact] could
return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc, 477 US. at
248; ﬁg alﬂ Long island Sav. Bank, FSB v. United States, 503 F.3d 1234, 1244 (Fed.
Cir), ih'g a_nd Mg gr; gags; denied (Fed. Cir. 2007), 9e_rt. denied, 555 US. 812
(2008); Eli Liliy & Co. v. Barr Labs. Inc., 251 F.3d 955, 971 (Fed. Cir), re_h'ga_n_q {egg
enbari—c denied (Fed. Cir. 2001), gem, denied, 534 US. 1109 (2002); Gen. Eiec. Co. v.
Nintendo 00., 179 F.3d 1350, 1353 (Fed. Cir. 1999); TigerSwan, Inc. v. United States,
118 Fed. Ct. at 451; Stephan v. United States, 117 Fed. CI. 68, 70 (2014); Gonzaies-
McCauliey Inv. Group, Inc. v. United States, 101 Fed. CI. 623, 629 (2011). In other
words, if the nonmoving party produces sufficient evidence to raise a question as to the
outcome of the case, then the motion for summary judgment should be denied. Any
doubt over factual issues must be resoived in favor of the party opposing summary
judgment, to whom the benefit of all presumptions and inferences runs. SE Ricci v.

 

 

19

DeStefano, 557 US. 557, 586 (2009); Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 US. at 58788; Yant v. United States, 588 F.3d 1369, 1371 (Fed. Cir. 2009),

cert. denied, 131 S. Ct. 69 (2010); Dethmers Mfg. Co. v. Automatic Eguip. Mfg. Co., 272
F.3d 1365, 1369 (Fed. Cir. 2001), reh’g gag reh’g gr; banc denied, 293 F.3d 1364 (Fed.

Cir. 2002), gei denied, 539 US. 957 (2003); Monon Corp. v. Stoughton Trailers, Inc.,
239 F.3d at 1257; Wanlass v. Fedders Corp., 145 F.3d 1461, 1463 (Fed. Cir.), [egg
denied and g m suggestion declined (Fed. Cir. 1998); see ﬂea Am. Peiagic Co. v.
United States, 379 F.3d at 1371 (citing Heiifix Ltd. v. Biok-Lok Ltd., 208 F.3d 1339,
1345-46 (Fed. Cir. 2000)); Dana R. Hodges Trust v. United States, 111 Fed. Ci. at 455;
Boensel v. United States, 99 Fed. Ci. at 611 (“‘The evidence of the nonmovant is to be
believed, and all justifiabie inferences are to be drawn in his favor.” (quoting Anderson
v. Liberty Lobby, inc., 477 US. at 255) (citing Matsushita Eiec. indus. Co. v. Zenith
Radio Corp., 475 US. at 587-88; Casitas Mun. Water Dist. v. United States, 543 F.3d at
1283; Lathan Co. inc. v. United States, 20 Cl. Ct. 122, 125 (1990))); ﬂ @1532 A_m_,
Seatin Co. v. USSC Gr . Inc, 514 F.3d at 1266-67; Vivid Techs.l inc. v. Am. Sci. &
Eng'g, Inc., 200 F.3d at 807. “However, once a moving party satisfies its initial burden,
mere allegations of a genuine issue of material fact without supporting evidence wiii not
prevent entry of summary judgment." Republic Sav. Bank, FSB. v. United States, 584
F.3d 1369, 1374 (Fed. Cir. 2009); s_e§ alsg Anderson v. Libert Lobb inc, 477 US. at

247—48.

 

 

 

 

The initial burden on the party moving for summary judgment to produce
evidence showing the absence of a genuine issue of material fact may be discharged if
the moving party can demonstrate that there is an absence of evidence to support the
nonmoving party’s case. See Ceiotex Corp. v. Catrett, 477 US. 317, 325 (1986); gee

aisg Riley & Ephriam Constr. Co. v. United States, 408 F.3d 1369, 1371 (Fed. Cir.
2005); Crown Operations Int’I Ltd. v. Soiutia Inc., 289 F.3d 1367, 1377 (Fed. Cir), reh’g

denied (Fed. Cir. 2002); Triiogy Commc’ns, Inc. v. Times Fiber Commc'ns inc., 109
F.3d 739, 741 (Fed. Cir.) (quoting Conroy v. Reebok int’l, Ltd., 14 F.3d 1570, 1575

(Fed. Cir. 1994), [egg denied a_r_i_d_ gnbaﬂg suggestion declined (Fed. Cir. 1995)), [gig
denied gag gr; bagg suggestion declined (Fed. Cir. 1997); Lockwood v. Am. Airiines
_|_r_i_g._, 107 F.3d 1565, 1569 (Fed. Cir. 1997); Vivid Techs, inc. v. Am. Sci. & Eng'g inc,
200 F.3d at 807; RQ Sguared, LLC v. United States, No. 12-5270, 2015 WL 170230, at
*6 (Fed. CI. Jan. 14, 2015). If the moving party makes such a showing, the burden shifts
to the nonmoving party to demonstrate that a genuine dispute regarding a materiai fact
exists by presenting evidence which estabiishes the existence of an element essentiai
to its case upon which it bears the burden of proof. §_e_e Ceiotex Corp. v. Catrett, 477
US. at 322; siew Wavetronix LLC v. EIS Eiec. integrated Sys, 573 F.3d 1343, 1354

(Fed. Cir. 2009); Long island Sav. Bank, FSB v. United States, 503 F.3d at 1244;

Florida Power & Light Co. v. United States, 375 F.3d 1119, 1124 (Fed. Cir. 2004);
Schoeii v. Regal Marine indus., Inc., 247 F.3d 1202, 1207 (Fed. Cir. 2001); Am. Airlines

Inc. v. United States, 204 F.3d 1103, 1108 (Fed. Cir. 2000); Vivid Techs. Inc. v. Am.
Sci. & Eng‘g, Inc, 200 F.3d at 807; Rasmuson v. United States, 109 Fed. Cl. 267, 271
(2013). However, "a non—movant is required to provide opposing evidence under Rule
56(e) only if the moving party has provided evidence sufficient, if unopposed, to prevail

 

 

 

 

20

Subsequently, however, plaintiffs filed a stipulation of dismissal in that court, and the
District Court dismissed the complaint, without prejudice. See Casey D. Allen, et at, v.
Ed Schafer et at, No. 08—8391 (CD. Cal. Dec. 8, 2009). Several years later, plaintiffs
filed their complaint in the United States Court of Federal Claims, represented by
different counsel. After a series of further events, plaintiffs now are representing
themselves in this court 919 ﬁg.“

 

Plaintiffs allege they currently own, or have owned, mobile homes located on
mobile home pads in the Los Padres National Forest in California. While represented by
Bennett Rolfe, plaintiffs’ attorney of record at the time, plaintiffs and the government
negotiated, agreed upon, and filed a Joint Stipulation of Facts, which has not been
called into question subsequently by any of the plaintiffs and has been cited to by a
number of the plaintiffs in their responses to defendant’s motion for partial summary
judgment. The parties stipulated that the Los Padres National Forest is owned by the
United States and managed by the Forest Service. The Forest Service manages
numerous mobile home pads throughout the Los Padres National Forest and provides
electric hookups, power, water, and sewer suitable for the mobile homes. Plaintiffs
entered into rental agreements with the Forest Service to place their mobile homes on
the mobile home pads in the Los Padres National Forest. Piaintifts' complaint alleges:

At various times prior to January of 2008, the FOREST SERVlCE entered
into teases and/or contractual relationships with Plaintiffs and/or their
predecessors in interest for mobile home pads under which Plaintiffs were
given the right to place mobile homes upon such pads and occupy them
for an indefinite period of time so long as they remained employed by the
FOREST SERVICE at or near the location of the pads and agreed to
certain terms and conditions, including periodic rent increases. Plaintiffs or
their predecessors in interest were permitted to sell the mobile homes on
the pads, provided that they sold them to other FOREST SERVlCE
employees. Those employees, in turn would have the same rights of
occupancy and sale as the Plaintiffs.

(capitalization in original and internal citation omitted).

Plaintiffs further allege that they relied on the “leases and/or contractual
relationships" with the Forest Service in various ways, including “by purchasing new or
used mobile homes for placement on the pads, purchasing mobile homes already on
the pads and entering into financing arrangements with lenders to acquire the mobile
homes.” Plaintiffs allege that they believed they would be able to occupy the mobile
home pads “for an indefinite period of time so long as they remained employed by the

4 Plaintiffs‘ original attorney of record in this court was Michael D. Daniels.
Subsequently, Bennett Rolfe, who was one of the original attorneys in the District Court
case, replaced Mr. Daniels as piaintiffs’ counsel. After Mr. Rolfe passed away, certain
plaintiffs filed motions to represent themselves prg se, which the court granted,
continuing their cases pursuant to the initial complaint filed by the plaintiffs in this court.

3

as a matter of law." Saab Cars USA inc. v. United States, 434 F.3d 1359, 1369 (Fed.
Cir. 2008).

 

Defendant argues it is entitled to partial summary judgment on plaintiffs’ breach
of contract claims because there is no evidence that the alleged rental agreements
between the government and plaintiffs provided plaintiffs with the rights and guarantees
they allege. Defendant asserts that the plain language of piaintitfs' alleged rental
agreement, documents with the Forest Service is clear and unambiguous and does not
provide the rights and guarantees plaintiffs allege. Thus, according to defendant, the
January 15, 2008 Los Padres National Forest Quarters Policy cannot be the basis for
the breach of contract claims. The eight Los Prietos plaintiffs who responded to
defendant’s motion for partial summary judgment inciude Nathan Ailen, John Brack,
Justin lVloya, Gregory Ofner, Arthur Wesley Preston, Bradley Christensen, Brian Sexton,
and Nicholas Riley. Six piaintiffs’ responses, excluding those of Mr. Sexton and Mr.
Brack, argue, almost verbatim, that the documents’ terms, and provisions in the 1988
Los Prietos Rules, as weli as the omission of a length of stay provision, led each of
them to believe that “as long as he is an employee in good standing and abides by the
Rules and Regulations, he may continue to lease a space in the trailer park with the
ability to resell his trailer upon the same terms." Plaintiffs Nathan Alien, Nicholas Riley,
Bradley Christensen, and Justin Moya, therefore, claim that they believe they could sell
their mobile home upon the same terms they enjoyed and that subsequent owner
employees also would be able to enjoy the ability to lease the mobile home pad as iong
as they continued to be employed by the Forest Service at their Forest Service location,
and abided by the appiicable ruies and regulations. Plaintiffs suggest that the more than
45 year practice by the Forest Service of ailowing employees to lease for the length of
their employment and to salt their mobile homes to other Forest Service employees
under similar conditions created an expectation that piaintiffs and their successors
wouid continue to enjoy the same rights. in addition, certain piaintiffs, Brian Sexton,
Bradiey Christensen, Justin Moya, Gregory Ofner, John Brack, and Arthur Wesiey
Preston, argue that their expectation as to how long they would be allowed to continue
to rent their mobile home pads was based on discussions with individual Forest Service
District Rangers.

it is well settled that “[tjo recover for breach of contract, a party must allege and
estabiish: (1) a valid contract between the parties, (2) an obligation or duty arising out of
the contract, (3) a breach of that duty, and (4) damages caused by the breach." San
Carlos Irr. & Drainage Dist. v. United States, 877 F.2d 957, 959 (Fed. Cir.), Lewhlg denied
(Fed. Cir. 1989); see alsg Barlow & Haun inc. v. United States, 118 Fed. Cl. 597, 820
(2014). A breach of contract claim requires: “(1) an obligation or duty arising out of the
contract and (2) factual allegations sufficient to support the conclusion that there has
been a breach of the identified contractuai duty." Beli/Heery v. United States, 739 F.3d
t324, 1331 (Fed. Cir.) (citing Hercules inc. v. United States, 24 F.3d 188, 198 (Fed.
Cir.), Le_h_’g denied E Q b_al‘_i_{_3 suggestion deciined (Fed. Cir. t994), aim, 518 US.

1049 (1996)), reh’g egg reh’g er; banc denied (Fed. Cir. 2014). “Whether a contract
creates a duty is a legal question of contract interpretation . . .  San Carlos irr. &

 

 

 

 

21

Drainage Dist. v. United States, 877 F.2d at 959; §e_e_ gigg Mata v. United States, 114
Fed. Cl. at 745.

Contract interpretation is a question of law, which poses an appropriate question
for summary judgment resolution. SE First Annagolis Bancorp, Inc. v. United States,
644 F.3d 1367, 1373 (Fed. Cir), [egg gag gh'g gg gagg denied (Fed. Cir. 2011), cert,
denied, 132 S. Ct. 2102 (2012); HB. Mac inc. v. United States, 153 F.3d 1338, 1345
(Fed. Cir. 1998) (stating that matters of contract interpretation are questions of law); _s_e_e_
w Holiand v. United States, 621 F.3d 1366, 1374 (Fed. Cir. 2010), [5—3;ng gn_d Lea_it’g g
banc denied (Fed. Cir.), ge_rt. denied, 132 S. Ct. 365 (2011); Dalton v. Cessna Aircraft
Q, 98 F.3d 1298, 1305 (Fed. Cir), gig denied gag _e_n ggng suggestion declined
(Fed. Cir. 1996); CW. Over & Sons inc. v. United States, 54 Fed. Ci. 514, 520 (2002).

 

 

 

 

 

 

 

Contract interpretation starts with analysis of the ianguage of the written
agreement. _S_e§ Beil/Heery v. United States, 739 F.3d at 1331; Precision Pine &
Timber Inc. v. United States, 596 F.3d 817, 824 (Fed. Cir), [@319 M @1115; er; gaging
denied (Fed. Cir. 2010), gait. denied, 131 S. Ct. 997 (2011); LAI Servs. Inc. v. Gates,
573 F.3d 1306, 1314 (Fed. Cir), rem denied (Fed. Cir. 2009); Barron Bancshares inc.
v. United States, 366 F.3d 1360, 1375 (Fed. Cir. 2004); Cheaves v. United States, 108
Fed. CE. 406, 409 (2013); Starting, Winchester & Long, L.L.C. v. United States, 83 Fed.
Ci. 179, 183 (2008), aﬁg, 326 F. App'x 568 (Fed. Cir. 2009). The United States Court
of Appeals for the Federal Circuit stated in Jowett, Inc. v. United States:

 

 

 

 

 

 

In interpreting a contract, “[w]e begin with the plain language." “We give
the words of the agreement their ordinary meaning unless the parties
mutuain intended and agreed to an alternative meaning." In addition, “[w]e
must interpret the contract in a manner that gives meaning to all of its
provisions and makes sense.”

 

 

Jowett Inc. v. United States, 234 F.3d 1365, 1368 (Fed. Cir. 2000) (quoting iVIcAbee
Constr. Inc. v. United States, 97 F.3d 1431, 1435 (Fed. Cir), reh’g denied and en banc

suggestion deciined (Fed. Cir. 1996), and Harris v. Deg't of Veterans Affairs, 142 F.3d
1463, 1467 (Fed. Cir. 1998)); Mata v. United States, 114 Fed. Cl. at 745 (“The plain

language of the contract will be viewed as controiiing if it is unambiguous on its face");
seg _a_l§g McHugh v. DLT Solutions inc, 618 F.3d 1375, 1380 (Fed. Cir. 2010); Glove v.
Deg't of Transg, 230 F.3d 1333, 1340-41 (Fed. Cir. 2000) ("In addition, we must
interpret the contract in a manner that gives meaning to all of its provisions and makes
sense. Further, business contracts must be construed with business sense, as they
naturaliy would be understood by inteliigent men of affairs") (citations omitted); Gould,
inc. v. United States, 935 F.2d 1271, 1274 (Fed. Cir. 1991) (indicating that a preferable
interpretation of a contract is one that gives meaning to aii parts of the contract, rather
than one that leaves a portion of the contract “useless, inexpiicable, void, or
superfluous"); Hot—Gar Mfg. Corp. v. United States, 169 Ct. Cl. 384, 388, 351 F.2d 972,
975 (1965) (The language of the “contract must be given that meaning that would be
derived from the contract by a reasonable inteliigent person acquainted with the
contemporaneous circumstances”); Dobyns v. United States, 118 Fed. Cl. 289, 313

 

 

22

(2014) (“[A] contract must aiso be construed as a whole and ‘in a manner that gives
meaning to all of its provisions and makes sense.” (quoting IVIcAbee Constr. Inc. v.
United States, 97 F.3d at 1435)); Marguardt Co. v. United States, 101 Fed. CI. 265, 268
(2011) (“In interpreting contractual language, the court must give reasonable meaning to
ail parts of the contract and avoid rendering portions of the contract meaningiess.")
(citation omitted); Enron Fed. Solutions Inc. v. United States, 80 Fed. Cl. 382, 393
(2008) (“[C]ontext defines a contract and the issues deriving thereof.”). "'“in contract
interpretation, the plain and unambiguous meaning of a written agreement controls."
The contract must be construed to effectuate its spirit and purpose giving reasonabie
meaning to all parts of the contract.” Arko Exec. Servs. Inc. v. United States, 553 F.3d
at 1379 (quoting Hercuies Inc. v. United States, 292 F.3d 1378, 1380-81 (Fed. Cir.),
retig egg [gig @ bag; denied (Fed. Cir. 2002) (quoting Craft Mach. Works inc. v.
United States, 926 F.2d 1110, 1113 (Fed. Cir. 1991))); see aLsg Gardiner, Kamya &
Assocs. PC v. Jackson, 467 F.3d 1348, 1353 (Fed. Cir. 2006); Medlin Constr. Grp.

Ltd. v. Harvey, 449 F.3d 1195, 1200 (Fed. Cir. 2006); Hunt Constr. Grg., Inc. v. United
States, 281 F.3d 1369, 1372 (Fed. Cir. 2002) (“We begin with the piain ianguage when

interpreting a contract . . . . The contract must be considered as a whole and interpreted
to effectuate its spirit and purpose, giving reasonable meaning to ail parts") (citations
omitted); LA! Servs. Inc. v. Gates, 573 F.3d at 1314. The Federal Circuit also has
indicated that “a proper technique of contract interpretation is for the court to place itself
into the shoes of a reasonable and prudent contractor and decide how such a contractor
would act in interpreting the contract.” H.B. iVlac Inc. v. United States, 153 F.3d at 1345.

 

 

 

 

 

 

 

 

 

When the terms of a contract are ciear and unambiguous, there is no need to
resort to extrinsic evidence for its interpretation. See TEG-Paradigm Envtl., Inc. v.
United States, 465 F.3d 1329, 1338 (Fed. Cir. 2006) (“When the contract's language is
unambiguous it must be given its ‘plain and ordinary’ meaning and the court may not
took to extrinsic evidence to interpret its provisions." (quoting Coast Fed. Bank FSB v.
United States, 323 F.3d 1035, 1038 (Fed. Cir. 2003))); see gist; Precision Pine &
Timber, Inc. v. United States, 596 F.3d at 824; Barron Bancshares Inc. v. United
States, 366 F.3d at 1375 (“if the terms of a contract are clear and unambiguous, they
must be given their plain meaning *— extrinsic evidence is inadmissible to interpret
them”); King v. Dep’t of Navy, 130 F.3d 1031, 1033 (Fed. Cir. 1997) (“it ambiguity is
found, or it ambiguity has arisen during performance of the agreement, the judicial role
is to impiement the intent of the parties at the time the agreement was made”); Sea;
Land Serv. Inc. v. United States, 213 Ct. CI. 555, 567, 553 F.2d 651, 658 (1977), gel;
denied, 434 US. 1012 (1978); Starting Winchester & Long, L.L.C. v. United States, 83
Fed. CI. at 183 (“If the contract is ciear and unambiguous on its face, the plain and
ordinary meaning of the contract controls, and the Court may not resort to extrinsic
evidence to interpret it or change the terms of the contract.” (citing Coast Fed. Bank,
FSB v. United States, 323 F.3d at 1040).

 

 

 

“Generaily, the plain ianguage of a contract controls; however, language that is
reasonabiy susceptibie to more than one interpretation, where “each {interpretation} . . .
is found to be consistent with the contract language,‘ may be considered ambiguous.”

Marguardt Co. v. United States, 101 Fed. CI. at 268 (quoting Cmty. Heating & F’iumbing

23

Co. v. Kelso, 987 F.2d 1575, 1579 (Fed. Cir. 1993)); semealgg Metric Constructors inc.
v. NASA, 169 F.3d 747, 751 (Fed. Cir. 1999) (“When a contract is susceptible to more
than one reasonable interpretation, it contains an ambiguity"). The United States Court
of Appeals for the Federal Circuit has stated that, “[t]o show an ambiguity [in contract
ianguage,] it is not enough that the parties differ in their respective interpretations of a
contract term.” NVT Techs. inc. v. United States, 370 F.3d 1153, 1159 (Fed. Cir. 2004).
in order to demonstrate ambiguity, the interpretations offered by both parties “must fail
within a ‘zone of reasonabieness.” i_d_. (quoting Metric Constructors Inc. v. NASA, 169
F.3d at 751).

 

 

 

it has been “‘a fundamentai precept of common law that the intention of the
parties to a contract controls its interpretation.” Tri—Star Elecs. int'l, inc. v. Preci~Dip
Durtal SA, 619 F.3d 1364, 1367 (Fed. Cir. 2010) (quoting Beta Sys, Inc. v. United
States, 838 F.2d 1179, 1185 (Fed. Cir. 1988) (quoting Firestone Tire & Rubber Co. v.
United States, 195 Ct. Cl. 21, 30, 444 F.2d 547, 551 (Ct. Ci. 1971)»; Alvin Ltd. v.
United States Postai Serv., 816 F.2d 1562, 1565 (Fed. Cir. 1987) ("In the case of
contracts, the avowed purpose and primary function of the court is the ascertainment of
the intent of the parties”); see _a_l§g Flexfab LLC v. United States, 424 F.3d 1254, 1262
(Fed. Cir. 2005) (“[l}ntent is determined by looking to the contract and, if necessary,
other objective evidence. in the absence of clear guidance from the contract language,
the requisite intent on the part of the government can be inferred from the actions of the
contracting officer. . . .").

 

 

 

Because an ambiguous or uncertain writing sometimes only can be understood
upon consideration of the surrounding circumstances, courts may rely on extrinsic
evidence to interpret an ambiguous contract clause. is; Cruz—Martinez v. Deg't of
Homeland Sec, 410 F.3d 1366, 1371 (Fed. Cir. 2005) ("‘[M]eaning can almost never be
piain except in a context.” (quoting Restatement (Second) of Contracts § 212, cmt. b
(1981))); Barron Bancshares Inc. v. United States, 366 F.3d at 1375 (holding that
extrinsic evidence is permissibie to interpret an ambiguous contract); Syivania Elec.
Prods, Inc. v. United States, 198 Ct. Cl. 106, 126, 458 F.2d 994, 1005 (1972); Mata v.
United States, 114 Fed. Ci. at 746 (“if a contract is ambiguous, the court may rely on
extrinsic evidence to discern the parties' intent”); Commonweaith Edison Co. v. United
States, 56 Fed. Ct. 652, 662 (2003). There are iimitations, however, on the use of
extrinsic evidence. Extrinsic evidence “may not be used ‘to justify reading a term into an
agreement that is not found there.” Warren v. Office of Pers. Mgrnt., 407 F.3d 1309,
1314 (Fed. Cir. 2005) (quoting Fox v. Office of Pers. Mgmt., 100 F.3d 141, 145 (Fed.
Cir. 1996)); see alsg Holland v. United States, 621 F.3d at 1378. “Oniy in the event of
an ambiguity may [the court] examine extrinsic or parol evidence." Bell BCi Co. v.
United States, 570 F.3d 1337, 1341 (Fed. Cir), reﬂ’g §n_d re_h'g en bang denied (Fed.
Cir. 2009); McAbee Constr. Inc. v. United States, 97 F.3d at 1434 ("[E}xtrinsic evidence
. . . shouid not be used to introduce an ambiguity where none exists." (quoting interwest
Constr. v. Brown, 29 F.3d 611, 615 (Fed. Cir. 1994)); K-Con Bldg. Sys, inc. v. United
States, 107 Fed. CE. 571, 600 (2012). “The paroi evidence rule provides a further
limitation on the use of extrinsic evidence in interpreting contracts. Under the paroi
evidence ruie, extrinsic evidence pre—dating a written agreement may not be used ‘to

 

 

 

 

24

add to or otherwise modify the terms of a written agreement in instances where the
written agreement has been adopted by the parties as an expression of their fine!
understanding.” TEeuParadigm Envtl. Inc. v. United States, 465 F.3d at 1338—39
(quoting Barron Bancshares Inc. v. United States, 366 F.3d at 1375). The court,
therefore, first must ascertain whether the language at issue was ambiguous. ﬁe" M
Techs. Inc. v. United States, 54 Fed. CI. 330, 335 (2002) (finding that the threshold
question is whether the document in question contains ambiguous language), m, 370
F.3d t153 (Fed. Cir. 2004); Beil BCI Co. v. United States, 570 F.3d at 1341.

 

 

If the court finds the contract language is ambiguous, it must weigh extrinsic
evidence to determine the parties’ intent, and, therefore, the matter is inappropriate to
resolve on summary judgment. Sag Beta Sys, Inc. v. United States, 838 F.2d at 1t83
(“To the extent that the contract terms are ambiguous, requiring weighing of external
evidence, the matter is not amenabie to summary resoiution.”); §_e_e a_|s_o_ Mata v. United
States, 114 Fed. Ci. at 746; Marguardt Co. v. United States, 101 Fed. CI. at 288;
Tecom Inc. v. United States, 66 Fed. CI. 736, 743 (2005) (When a contract is
“ambiguous, necessitating a review of extrinsic evidence to determine the parties’
intent," summary judgment is not appropriate "if material facts are genuinely in
dispute“).

 

 

Piaintiffs allege that the Forest Service’s announcement of the January 15, 2008
Los Padres National Forest Quarters Policy and new rentai documents and agreements
breached plaintiffs’ existing “leases and/or contractual relationships” with the Forest
Service. In their complaint, plaintiffs contend that the terms of their “teases and/or
contractual relationships” with the Forest Service gave them the right to occupy their
leased mobiie home pad as long as they remained employed by the Forest Service, and
also extended these rights to any Forest Service employee who purchased their mobile
homes. Plaintiffs argue:

At various times prior to January of 2008, the FOREST SERVICE entered
into leases and/or contractual relationships with Plaintiffs and/or their
predecessors in interest for mobile home pads under which Piaintiffs were
given the right to place mobile homes upon such pads and occupy them
for an indefinite period of time so long as they remained empioyed by the
FOREST SERViCE at or near the iocation of the pads and agreed to
certain terms and conditions, inciuding periodic rent increases. Plaintiffs or
their predecessors in interest were permitted to seil the mobile homes on
the pads, provided that they soid them to other FOREST SERVICE
employees. Those employees, in turn would have the same rights of
occupancy and sale as the Plaintiffs.

(capitalization in original and internal citation omitted).16 Therefore, plaintiffs argue that
the January 15, 2008 Los Padres National Forest Quarters Policy breached their

1‘3 Plaintiffs’ complaint does not specify the documents upon which plaintiffs base their
breach of contract claims, nor the documents they claim constitute their “teases and/or

25

existing “leases and contractual relationships” because, as alleged in plaintiffs’
complaint, the Transition Plan in the 2008 Los Padres National Forest Quarters Policy
restricts plaintiffs' occupation of “their mobile homes on the pads for a maximum of
seven (7) years, with the possibility of a one (1) year extension" in the discretion of the
Forest Service, and based solely on the best interest of the government, after which
plaintiffs either could remove the mobile home from the mobile home pad or sell the
mobile home to another Forest Service employee. Plaintiffs also contend that the
January 15, 2008 Los Padres National Forest Quarters Policy breaches plaintiffs'
existing leases and contractual relationships because it iimits the right of the purchaser
of a mobite home to occupy the mobile home pad to no more than five years, after
which the mobile homes would have to be removed. Moreover, in a number of the
plaintiffs' responses to defendant’s motion for partial summary judgment, certain
plaintiffs argue, almost verbatim, that the January 15, 2008 Los Padres National Forest
Quarters Policy breached existing “leases and/or contractual relationships” because:

The 1988 policy [1988 Los Prietos Rules] gives Plaintiff the ability to sell
his mobile home to another employee at a price that the buyer and seller
agree upon. Under the 2008 policy [January 15, 2008 Los Padres National
Forest Quarters Policy], Plaintiff can still sell his mobile home at a price
agreed upon by the buyer and seller. However, Plaintiff must now also
disclose to the buyer that they will not be able to resell the trailer without
first removing it from the property and restoring the property to pre—
occupancy condition.

contractual relationships.” The documents in the record before the court, as well as
those referenced in the Joint Stipulation of Facts, include complete sets of Forest
Service Standard Rent Documents for Nathan Allen, Daniel Fawcett, Gregory Ofner,
Arthur Wesley Preston, and Nicholas Riley, the partial sets of Forest Service Standard
Rent Documents for John Brack, Justin Moya, and Gregory Ofner, as well as the 1988
Los Prietos Rules. The documents received and signed by Los Prietos plaintiff Bradley
Christensen may not have included the 1988 Los Prietos Rules. Mr. Christensen
indicated he was unsure if he signed the 1988 Los Prietos Rules, but otherwise his
documents in the record are comprised of a complete set of the Forest Service
Standard Rent Documents. The documents received and signed by Los Prietos plaintiff
Brian Sexton are the complete set of Forest Service Standard Rent Documents, the
1988 Los Prietos Rules, and the June 2000 Los Padres Rental Contract. The
documents signed by the Monterey plaintiff Casey Allen are from a complete set of the
Forest Service Standard Rent Documents. For Monterey plaintiff Ryan Webster, there is
a partial set and a complete set of the Forest Service Standard Rent Documents, which
includes signed copies of the Tenant Rent Notice and the General Terms and
Conditions, in the record. The documents received and signed by the Ojai plaintiff
Carrie Landon are from partial sets of the Forest Service Standard Rent Documents.
The Ojai plaintiff, lVls. Landon, also was subject to the Ojai Housing Policies, although
she indicated at her deposition that she does not recall receiving or signing a copy of
those policies.

26

According to plaintiffs, they were “required to execute new rental agreements or
be subject to eviction from the pads and required to remove their traiier homes
therefrom.” Plaintiffs claim that after the announcement of the January 15, 2008 Los
Padres National Forest Quarters Policy, they suffered “severe financial losses, inciuding
the diminution in the market value of their mobiie home and/or inability to sell their
mobiie homes, and/or prospective severe financial losses related to removai of their
mobiie homes,” because of the provisions contained in the January 15, 2008 Los
Padres Nationai Forest Quarters Policy regarding limits on iength of stay and
requirements to remove the mobile home from the mobile home pad. Plaintiffs Nathan
Allen, John Brack, Arthur Wesley Preston, and Daniel Fawcett specifically claim that as
a direct result of the January 15, 2008 Los Padres National Forest Quarters Policy, they
were forced to sail their mobiie homes at a significantiy reduced rate, and,
consequentiy, suffered great financial loss. Piaintiff Brian Sexton states: “i was not
guaranteed nor am I seeking to make a profit off the government." Mr. Sexton indicates
that his “intention of seliing my mobile home when the time came was to ask fair market
vaiue without the knowiedge that the Forest Service was re—writing the housing policy."
Plaintiffs Nathan Ailen, John Brack, Arthur Wesley Preston, and Daniel Fawcett all note
that they had made various improvements to their mobile homes, for which they allege
they could not recoup the value. Plaintiff Bradley Christensen indicates he made various
improvements to the property with the intention that, “at the time of saie, my property
should at feast hold its vaiue of what I purchased it for, if not more for the
improvements.”

Defendant argues in its motion for partiai summary judgment that plaintiffs’
alleged rental agreement, documents do not provide plaintiffs with any basis for a
breach of contract claim because the contracts are “clear and unambiguous" as to
plaintiffs’ rights and the rights of plaintiffs” successors with respect to length of stay, and
do not provide for the rights or guarantees plaintiffs ailege as the basis for their ciaim.
According to defendant, “plaintiffs’ rentai agreements are piain on their face —- they do
not provide for a guaranteed mobile home pad for the entirety of their employment and
they do not guarantee that any subsequent employee who purchases a mobile home
from any one of them will have any particular rental rights.” Defendant states that the
alleged rental agreement, documents

do not provide that subsequent renters of mobile home pads in Los
Padres wili be abie to rent in the forest for as iong as they are employed
with the Forest Service. The Forest Service never guaranteed that
plaintiffs could remain on their mobiie home pads for the duration of their
employment with the Forest Service at Los Padres, the Forest Service
never guaranteed that piaintiffs would seii their mobile homes for any
particular amount, or that any Forest Service employee who might buy
their mobiie home would have any particular rights when he moved into
the mobile home.

27

Defendant further states:

There is no evidence that the rental agreements between the Government
and plaintiffs provides that Forest Service empioyees who purchased
piaintiffs’ mobile homes would have any particular rights relating to the
rental of a mobile home pad in Los Padres. Or that the Government
guaranteed that Forest Service employees who purchased plaintiffs’
mobile homes wouid be permitted to rent in the forest for as long as they
were employed by the Forest Service.

According to defendant, each plaintiff is “essentialiy asking the Court to read into his [or
her] rental agreements obligations that the Government must fuifill with future Forest
Service employees who may rent forest mobiie home pads” and “[s]uch a request has
no support in the rental documents or the law.”

For all twelve of the remaining plaintiffs, regardless of the area of the Los Padres
Nationai Forest in which their mobiie home pads were located, the record contains at
least one partiai set of the Forest Service Standard Rent Documents, which, at a
minimum, contained the Tenant Rent Notice,” the Quarters Assignment Agreement,
and a copy of the General Terms and Conditions signed by piaintiff. The Forest Service
Standard Rent Documents establish the terms of plaintiffs’ rental, including the monthly
rent, the terms under which plaintiffs are to remove their trailer from the mobile home
pad upon termination of their employment with the Forest Service and the conditions
under which plaintiffs can be evicted. Regardiess of the differences on which pages of
the Forest Service Standard Rent Documents the plaintiffs signed, the plain language of
these rental, agreement documents does not include and does not give rise to the
rights, guarantees, obligations, or duties alleged in plaintiffs’ complaint. The Rent
Computation Schedules, Government Quarters inventory, and Tenant Rent Notice do
not contain provisions that give rise to the rights or guarantees aiieged by plaintiffs.
Regarding the unlimited length of stays subject to remaining empioyed by the Forest
Service, to which the plaintiffs ailege they are entitied, the piain language of the
Quarters Assignment Agreement and the Generai Terms and Conditions expressiy
limited the rights of plaintiffs to occupy the mobile home pads.

The Quarters Assignment Agreement provided, in relevant part: “if occupant is
an Agency/Bureau employee, occupancy shall and upon expiration of occupants
employment at this location, unless previously terminated at the option of either party
upon 9;; days written notice." (emphasis in original). The Quarters Assignment
Agreement provided that either party may terminate the agreement with 90—days written
notice and did not specify that either party must give a particuiar reason for termination.

‘7 Eieven of the tweive remaining plaintiffs signed the Tenant Rent Notice. Aithough the
record contains a complete, seven page set of the Forest Service Standard Rent
Documents for Mr. Riiey, including the Tenant Rent Notice, he only signed the final
page of the set titled General Terms and Conditions, but did not sign the Tenant Rent
Notice.

28

The Quarters Assignment Agreement did not provide a place for tenant’s signature. The
record reftects, however, at least one partial or complete set of Forest Service Standard
Rent Documents for each plaintiff, which contained the Quarters Assignment
Agreement, and on which each of the plaintiffs signed and dated the page titled Generat
Terms and Conditions, immediately foilowing the page titled Quarters Assignment
Agreement. The General Terms and Conditions provided, in relevant part:

1. Occupant may be evicted by the Agency/Bureau for: (1) breach of this
Agreement; (2) refusal to sign this or subsequent Quarters Assignment
Agreements; (3) termination of this agreement; or (4) for being a serious
threat to the public health or weifare.

2. The premises shall be used for residence purposes only. It shall not be
assigned or sublet by occupant in whole or in part, nor shali any business
be conducted on the premises unless authorized in writing by the
Agency/Bureau head or his/her designated representative.

The Forest Service Standard Rent Documents in the record for each plaintiff
establish that the Forest Service was not obiigated to allow plaintiffs to piace mobiie
homes upon the pads and occupy them for an indefinite period or for as long as an
individual remained employed by the Forest Service at or near the iooation of the pads.
Nor do the Forest Service Standard Rent Documents reflect that the piaintiffs wouid be
abie to self the mobile home for a particular price, or that the Forest Service employees
to which a piaintiff eventuaily soid his or her mobile home woutd have the same rights of
occupancy and sate as the earlier owner.

The plain language of the 1988 Los Prietos Rules also does not provide the
rights or obligations to which plaintiffs allege entitiement. The 1988 Los Prietos Rules
established the guidelines for occupation of the mobiie home pads, including who may
rent a mobiie home pad and the terms under which plaintiffs would have to remove a
traiier from a mobiie home pad if an empioyee is transferred to another forest or district,
or employment with the Forest Service is terminated. The 1988 Los Prietos Ruies
provided, in reievant part: I

1. The District Ranger wili have the final authority on ali decisions in the
mobile home park.

2. The park is to be used by Santa Barbara Ranger District (SBRD)
employees with a permanent appointment of 13/13 or greater. Forest
employees with fullutime tours (or 13/13) will be allowed to live in the park
when there is no demand for space by SBRD employees, who will have
priority for available space.

3. Mobile homes in the park must be owned by the occupant. Renting of

mobile homes by employees is prohibited, except when the owner is in the
process of selling the home and has approvai of the District Ranger.

29

18. A resident who has accepted a new job on another Forest or District
wilt remove their trailer and belongings from the trailer park within a
reasonable time, reasonable being defined as 90 days. Owner may sell
the trailer in place to a SBRD employee or Forest employee, SBRD
employee having priority.

17. Any mobiie home moved into the park must be approved by the
District Ranger.

22. Boisterous and unreasonably loud noise, disburbing [sic] peace and
quiet and willful and careless destruction of or injury to property in any
matter on these premises wiil result in immediate action to the offenders
and could result in their eviction from the trailer park.

The 1988 Los Prietos Rules provided that permanent Forest Service empioyees
are permitted to use the park and that owners could sell their trailers in place on their
leased pads to at Forest Service employee who purchased the mobile home. The parties
jointly stipulated, however, that “[t]he Los Prietos Rules do not provide that Forest
Service employees may remain in the mobile home park for as long as they are
employees of the Los Padres National Forest,” and also “do not guarantee that a Forest
Service employee who sells his mobile home when he has been renting a mobiie home
pad in the Forest Service mobile home park will get a certain market price for the mobile
home.” The Joint Stipulation of Facts indicates that “plaintiffs never sought such a
guarantee." Moreover, the 1988 Los Prietos Rules “do not guarantee that, if a Forest
Service employee seils his mobile home, he may reap the value of owner improvements
or make a profit on the sale of his mobiie home," nor that “the buyer will have the same
lease rights that the employee had when he purchased the mobile home.”

The June 2000 Los Padres Rentai Contract, applicable to plaintiff Brian Sexton,
provided, in relevant part:

2.1 The District Ranger has the final authority on all decisions involving
quarters.

2.2 TENANT WILL NOT ViOLATE ANY LAW OR ORDINANCE OF THE
COUNTY, STATE OR FEDERAL GOVERNMENT. THIS lNCLUDES BUT
IS NOT LIMlTED TO:

a) Boisterous and neediess noise, disturbances of peace and quiet, and
any activities constituting a nuisance are not allowed. If this is violated,
tenant(s) wiil receive written warning and be given a maximum total of 30

3O

FOREST SERVICE at or near the location of the pads and agreed to certain terms and
conditions, including periodic rent increases." (capitalization in original). Plaintiffs allege
that they “were permitted to sell the mobile homes on the pads, provided that they sold
them to other FOREST SERVICE employees“ and that "[t]hose employees, in turn
wouid have the same rights of occupancy and sale as the Plaintiffs.” (capitalization in
original). The Joint Stipulation of Facts states that, "[p]laintiffs based their beiief that
they could stay in the mobile home park for as long as they were employed by the
Forest Service based upon generai knowledge or common knowledge or word of
mouth.”

As also stipulated to by the parties, plaintiffs lease, or have leased, mobile home
pads in three areas of the Los Padres National Forest: Santa Barbara, California; Ojai,
California; and Monterey, California. The parties jointly stipulated that, at or around the
time when Forest Service employees moved into the mobile home parks, they received
a set of documents regarding their tenancy and monthly rent, which the court
coliectively referred to as the Forest Service Standard Rent Documents. As reflected in
the record before the court, the first two pages of the Forest Service Standard Rent
Documents are titled Monthly Base Rent Computation Schedule and Monthiy Net Rent
Computation Scheduie and include computation of the base rent and additional rental
charges (the Rent Computation Schedules). The third and fourth pages include a
Government Quarters Inventory, which identifies information specific to each tenant’s
rental pad and owned mobile home. These first four pages do not contain a place for 3
Forest Service empioyee or an agency representative signature. The next page of the
document set includes a Tenant Rent Notice, which provides information regarding
adjustments in rent, as welt as a place for the tenant’s signature, but not for an agency
representative’s signature.

The following page after the Tenant Rent Notice includes the title, Quarters
Assignment Agreement, which provides the specific rent and the date upon which
occupancy begins, but does not provide a place for tenant’s signature. The page titled
Quarters Assignment Agreement provides, in relevant part: “If occupant is an
Agency/Bureau employee, occupancy shall end upon expiration of occupant’s
employment at this location, unless previoust terminated at the option of either party
upon 95; days written notice." (emphasis in original). The final page of the Forest Service
Standard Rent Documents bears the title General Terms and Conditions and includes
provisions for when a pad occupant can be evicted. The General Terms and Conditions
provide, in relevant part:

1. Occupant may be evicted by the Agency/Bureau for: (l) breach of this
Agreement; (2) refusal to sign this or subsequent Quarters Assignment
Agreements; (3) termination of this agreement; or (4) for being a serious
threat to the public health or welfare.

2. The premises shall be used for residence purposes oniy. it shall not be
assigned or sublet by occupant in whole or in part, nor shall any business

days to permanently cure the problem or face eviction. Evicted tenant will
be given 30 days to quit quarters (move out).

b) Willful and careless destruction of government property on the Forest
Service compound will result in immediate eviction of the offenders and a
charge for damages. Evicted tenant will be given 30 days to quit quarters
(move out).

2.6 HOUSING OCCUPANCY AND SUBLETTING ARE AS FOLLOWS:

a) Only empioyees with Los Padres National Forest duty station, as
stipulated in the policy, with their immediate family and/or significant other
(and his/her immediate famiiy), per District Ranger assignment, will be
allowed to live in Forest Service quarters. Trailers or mobile homes must
only be occupied by authorized individuals. Guests are allowed to stay for
up to 30 days. Except for the situation described in 2.6 (b) below, no
subietting of residences will be allowed.

b) This sub—item 2.6(b) only applies to tenants who moved in prior to June
2990. In the case that the tenant remains actively employed by the
Los Padres National Forest, but moves out of the trailer, rent (less
utilities) must be paid to the Forest Service even if unoccupied. Rental by
the tenant to another permanent Forest Service employee, or temporary
Forest Service employee in active status (hereafter called “sublessee”),
may occur; however, tenant must pay quarters rent including all utility or
other use. Under no circumstances may a tenant make a profit from traiier
rent on National Forest System iand. In addition, tenant remains fully
responsibie and liable for conformance to this contract by any sub-lessee.
Tenant must give minimum 30 clays advance notice to Forest Service of
changes in occupancy to aiiow for paperwork.

c) This sub-item 2.6(c) only applies to tenants who move in on or after
June 2000. In the case that the tenant remains actively employed by
the Los Padres Nationai Forest, but moves out of the trailer, within 90
days following the move the tenant must either sell the traiier to another
permanent employee, or remove the trailer off Los Padres National Forest
System land. Rent (less utiEities) must be paid the Forest Service even if
unoccupied. Quarters rent for each 30 day period must be paid in
advance; failure to pay in advance will result in eviction of tenant. Should a
mobile home not be removed within the allowed time frame, the trailer
becomes unauthorized personal property, and is subject to impoundment
by the Forest Service per 36 CFR 262.12.

31

d) In the case that the tenant retires or is terminated from the Los
Padres National Forest, within 120 days of effective date, the tenant
must either sell the trailer to another permanent employee, or remove the
trailer/mobile home off Los Padres National Forest System land. Rent
(iess utilities) must be paid the Forest Service even if unoccupied.
Quarters rent for each 30 day period must be paid in advance; failure to
pay in advance will result in eviction of tenant. Should a mobile home not
be removed within the allowed time frame, the trailer becomes
unauthorized personal property, and is subject to impoundment by the
Forest Service per 36 CFR 262.12.

e) In the case of tenant transfer of station (TOS) from the Los Padres
National Forest to another Forest Service unit, within 120 days of
effective date, the tenant must either sell the trailer/mobile home to
another permanent employee, or remove the trailer/mobile home off Los
Padres National Forest System land. Rent (less utilities) must be paid the
Forest Service even if unoccupied. Quarters rent will continue to be
deducted by the new Forest Service unit. Should a mobile home not be
removed within the allowed time frame, the traiier becomes unauthorized
personal property, and is subject to impoundment by the Forest Service
per 36 CFR 262.12.

1‘) in case of extreme circumstances such as employee death, the Ranger
may allow for limited time extension. Low market demand or values will
not qualify for extension.

This residence contract is entered into between Brian Sexton and the
Forest Service, commencing on 5120101 (date) and terminating upon
the tenant’s sale of trailerlmobile home.

(capitalization and emphasis in original).

The plain language of the June 2000 Los Padres Rental Contract also does not
give rise to the rights or the obligations on the part of the defendant that plaintiffs allege
in their complaint. As the parties iointiy stipulated, the June 2000 Los Padres Rental
Contract does not provide that a Forest Service employee may continue to rent a mobiie
home pad as iong as he or she is a Forest Service employee. Moreover, the terms of
the June 2000 Los Padres Rental Contract do not guarantee that the plaintiffs will be
able to obtain a particuiar price for sale of their mobile homes, but contemplates that
employees will assume the responsibility for selling their mobile home when required,
and does not protect employees from iow market demand or lower values than desired
or expected. As jointly stipuiated to by the parties, although the June 2000 Los Padres
Rental Contract “provides that a Forest Service employee may sell his mobile home to

32

another Forest Service employee," the contract “does not state that the Forest Service
employee to whom a mobile home is sold wiii have the same lease rights as the seller.”

Similarly, the Ojai Housing Policies do not provide the rights or guarantees that
plaintiffs allege in their complaint. The Ojai Housing Poiicies provided in relevant part:

This District wili attempt to provide a “swing house” for newly transferred
personnel. A time limit wiil be set and documented, (three to six months)
as to the length of their stay. This will give them an opportunity to seek
housing in the private sector.

An attempt will be made to maintain barracks space for newly transferred
employees whiie they search for adequate housing.

When an employee occupies government housing and does not like it for
whatever reason, he/she will have to compete with other empioyees for
any other available housing, using the guidelines contained herein.

Government Housing wiil be for permanent full time employees oniy.

Employee quarters and, in particular, empioyee famiiy housing should be
sought in the private sector. Where private quarters are inadequate,
substandard, or unavailabie, the Government may provide quarters for
employees or employees and their families. The Government may also
require employees to reside at an administrative site to provide pubiic
service or protect U.S. property. In this case, the Government provides on~
site quarters for the empioyee and family.

The District Ranger wili decide who gets government housing. A financial
statement will be a deciding factor, with the Ranger making a fair decision
as he or she always does.

Defendant is correct that “[t]here is nothing in the Ojai Policies that either
provides that tenants may rent a mobile home pad for as iong as they are employed, or
that any empioyee who purchases from a plaintiff will enjoy the same rights as those
identified in the Ojai Policies." The Ojai Housing Policies provide that “Government
Housing will be for permanent fuli time empioyees only." As jointly stipulated to by the
parties, the Ojai Housing Poiicies “do not provide that Forest Service empioyees could
remain in the mobile home park for as long as they are employees of Los Padres
National Forest;" “do not guarantee that a Forest Service empioyee who seils his mobile
home when he has been renting a mobile home pad in the Forest Service mobile home
park will get a certain market price or other price for the mobile home;” “do not

33

guarantee that, if a Forest Service employee sells his mobile home, he may recoup the
value of owner improvements or make a profit on the sale of his home;" and “do not
guarantee that, when a Forest Service employee sells his mobile home, the purchaser
of the mobile home will have the same lease rights as the empioyee had when he
purchased the mobile home." Therefore, the pialn language of the documents do not
give rise to the contractual obligations that plaintiffs allege in their complaint, and
plaintiffs do not allege the existence of any other relevant written documents.

In addition to the plain language of the rentai documents, plaintiffs concede in the
Joint Stipulation of Facts that “[t]he Forest Service did not guarantee that an employee
who purchased a mobile home would be subject to the same housing poticy as the
seller of the mobile home.” Moreover, the plaintiffs who were deposed during discovery
conceded the same. For example, in Nathan Allen’s deposition, he conceded that the
1988 Los Prietos Rules do not provide that a subsequent owner of his mobile home
would have the same rentai rights he had and admitted that he was never guaranteed
that a subsequent owner of his mobile home would be subiect to the same or similar
rental ruies, stating that he had “never been assured anything from the Forest Service.”
in Bradley Christensen’s deposition, he aiso conceded that the Forest Service Standard
Rent Documents do not provide that a subsequent owner of his mobiie home wouid
have the same rentai rights he had, and, further, that he did not sign any document that
provided that a subsequent owner of his mobile home would have any particular rights.
Likewise, Justin Moya, Gregory Ofner, and Nicholas Riley alt conceded during their
depositions that they were never guaranteed that a subsequent owner of their mobiie
homes would be subject to the same or similar rentai rules. Mr. Ofner claimed, however,
that it was "common knowledge, generai knowledge” that a subsequent owner would
have the same rights, but he could not "pinpoint one person” who had provided any
specific guarantees or assurances. During Brian Sexton's deposition, he admitted that,
to his knowledge, the 1988 Los Prietos Ruies never guaranteed the right to stay in the
mobile home park as long as he continued as a Forest Service employee, or
guaranteed that a subsequent owner of his mobile home would have that right, and aiso
that the June 2000 Los Padres Rentai Contract did not specify a time. Carrie Landon
similarly conceded during her deposition that, “[a]s tar as iength of stay, I don’t have any
documentation of that” and that the ianguage of the Forest Service Standard Rent
Documents did not guarantee that the subsequent owner of her mobile home wouid
have the same rental rights as she did.

In addition, the parties jointiy stipulated that “[t]he Forest Service did not
guarantee to its employees who purchased mobile homes existing on pads in the Los
Padres mobile home parks that they would make money on the sale of their mobile
homes if they ultimately sold their mobile homes to another Forest Service employee."
Many of the plaintiffs conceded the same during their depositions. For example, in
Nathan Allen’s deposition, he indicated that the Forest Service never guaranteed to him
that he would be able to sell his mobile home for a particular price. Bradley Christensen,
Daniei Fawcett, Gregory Ofner, Justin Moya, Nicholas Riley, Brian Sexton, and Carrie
Landon made similar concessions.

34

In their responses to defendant’s motion for partial summary judgment, a number
of plaintiffs challenge when they received the Forest Service Standard Rent Documents,
as welt as whether they agreed to the relevant provisions regarding the parties’ ability to
terminate occupancy if plaintiffs did not sign, initial, or acknowledge, and there was no
place for them to sign, the specific page titled Quarters Assignment Agreement. For
instance, Bradley Christensen argues in his response to the defendant’s motion that he
did not receive or sign the Forest Service Standard Rent Documents at the time of his
purchase, but alleges he received the documents two years after purchase of his mobile
home. He contends, “[i}t the Forest Service uses the Quarters Assignment Agreement
for their ability to terminate an agreement with the tenant upon 90 days written notice
this agreement shoutd have been provided to Plaintiff at the time he made the purchase
of his mobile home.” Brian Sexton asserts that when he was first assigned his address
for the mobile home, “the only documentation that l was given and required to sign was
the June 2000 Los Padres Rentai Contract," and that, at the time he moved in May
2001, he did not receive any of the other documents. Mr. Sexton indicates that he did
not receive the 1988 Los Prietos Rules until November 2002 and the Forest Service
Standard Rent Documents until February 2003. Therefore, Mr. Sexton alieges that the
“Forest Service was negligent by not providing the required documentation at the
apprOpriate time for signing,” and “[h]ad i been presented with the proper
documentation when i moved my current home into the Los Prietos Mobile Home Park,
I wouid not have been granted my loan for mortgage.” lVlr. Sexton argues, that because
the Forest Service did not initiaiiy provide him the Forest Service Standard Rent
Documents, inciuding the Quarters Assignment Agreement, the June 2000 Los Padres
Rental Contract “acts as a standalone document,” and, unlike the Quarters Assignment
Agreement, the June 2000 Los Padres Rentai Contract makes no mention of the abiiity
to terminate the contract upon 90 days written notice, and does not reference the
Quarters Assignment Agreement. According to Mr. Sexton, the June 2000 Los Padres
Rental Contract is “unambiguous” in stating that it is “terminating upon the tenant's saie
of traiier/mobile home.”

It appears that for plaintiffs John Brack, Daniel Fawcett, Gregory Ofner, Arthur
Wesley Preston, Bradley Christensen, Casey Ailen, and Ryan Webster, the earliest
signed page in the record of the Forest Service Standard Rent Documents, the Tenant
Rent Notice or the General Terms and Conditions, is dated after the purchase of their
mobiie homes. The parties, at the time each represented by counsel, however, also
agreed in the Joint Stipuiaticn of Facts, that Forest Service empioyees would receive a
set of these documents, including a Tenant Rent Notice, Quarters Assignment
Agreement, and the General Terms and Conditions, at or around the time when
empioyees moved into the mobiie home park. The Joint Stipulation of Facts, quoting
from the Quarters Assignment Agreement, states:

At or around the time when empioyees moved into the mobiie home parks,
they received documents that caiculated their monthly rent. These
documents included a Tenant Rent Notice that calcuiated the monthly rent
for the mobiie home pad. The documents aiso included a Quarters

35

Assignment Agreement which “assigns to the above named occupant,
Government quarters described above.”

Further quoting from the Quarters Assignment Agreement, the Joint Stipuiation of Facts
provides that the Quarters Assignment Agreement aisc inciuded the following language:
“Occupancy of the subject quarters shall begin on [date for each tenant}. if occupant is
an Agency/Bureau empioyee, occupancy shail end upon expiration of occupant's
employment at this location, unless previously terminated at the option of either party
upon 90 days written notice." (alteration and emphasis in originai).

As described above, in its motion for partial summary judgment, defendant
inciudes a Declaration from Judy Reynolds, who at the time of signing had been
empioyed by the Forest Service as a Property Management Officer for fifteen years and
whose duties included "preparing a yearly Rent Computation Schedule for each
employee who rents a mobile home pad in the forest." She indicated that “[elach tenant
receives a seven~page Rent Computation Schedule each year that he rents a mobile
home pad in Los Padres” that includes the Rent Computation Schedules, Government
Quarters Inventory, Tenant Rent Notice, Quarters Assignment Agreement, and the
General Terms and Conditions. From a review of the Forest Service Standard Rent
Documents in the record before the court, aithough the documents provide an “Effective
Date" when occupancy wilt begin, they do not set a specific termination date. The
Appendix to the Joint Stipulation of Facts reflects that, although none of the plaintiffs
signed the specific page titled Quarters Assignment Agreement, for each of the plaintiffs
the record inciudes at least one partial or complete set of Forest Service Standard Rent
Documents which contained the Quarters Assignment Agreement and in which he or
she signed the page immediately following the Quarters Assignment Agreement titted,
General Terms and Conditions, prior to the release of the January 15, 2008 Los Padres
National Forest Quarters Poiicy. Specific to Bradiey Christensen, he indicated at his
deposition that he had received other similar documents before purchasing his home,
although there are no earlier complete copies of the Forest Service Standard Rent
Documents in the record for him. The record does contain a complete set of the Forest
Service Standard Rent documents for Mr. Christiansen on which he signed the Tenant
Rent Notice and the Genera! Terms and Conditions on March 14, 2007. Specific to
Brian Sexton, the record refiects he received the Forest Service Standard Rent
Documents and signed the Tenant Rent Notice and the General Terms and Conditions
in February 2003, prior to purchasing his new home in 2004. Therefore, the terms of the
Forest Service Standard Rent Documents became part of the piaintiffs’ alleged rental
agreement, documents and governed plaintiffs’ rental of the mobile home pad before
the Forest Service's announcement of the new Los Padres Nationai Forest Quarters
Poiicy on January 15, 2008.

“[Wlhere a party to an agreement signs or otherwise manifests assent to a writing
and has reason to believe that like writings are reguiariy used to embody terms of
agreements of the same type, he adopts the writing as an integrated agreement with
respect to the terms included in the writing." Restatement (Second) of Contracts
§ 211(1) (1981); g alﬂ Fortec Constructors v. United States, 760 F.2d 1288, 1292

36

(Fed. Cir. 1985) (“This court must be guided by the wait accepted and basic principle
that an interpretation that gives a reasonable meaning to all parts of the contract wiii be
preferred to one that leaves portions of the contract meaningless.” (citing United States
v. Johnson Controls lnc., 713 F.2d 1541, 1555 (Fed. Cir. 1983»). Plaintiffs' assertions
regarding a contractual right to an indefinite length of stay for as iong as they remain
employed on site, is inconsistent with the terms of the Quarters Assignment Agreement
in the Forest Service Standard Rent Documents, which provides the parties with the
option to terminate the agreement at any time upon 90 days written notice.

Plaintiffs aiso allege that past practices of the Forest Service provides a basis for
piaintiffs’ breach of contract claim. In the filings of those plaintiffs who responded to
defendant's motion for partiai summary judgment, each, with the exception of John
Brack, states, almost verbatim, that “[ﬂor 46 years the forest service managed the trailer
park with the past practice of allowing employees to lease for the length of employment
and to sell their mobile home whiie attached to forest service land without issue."
Moreover, plaintiff Nathan Allen argues that

where the contract is siient, a past practice, recognized as such and
implemented over a long period of time by the parties, becomes an
impiied condition of the contract. Therefore the past practice of allowing
employees to lease for the length of employment and to seil their mobiie
home while attached to forest land without issue, was an implied condition
of the contract since it was consistent, frequent and tong-standing.

Defendant, citing McAbee Construction inc. v. United States, 97 F.3d at 1435,
responds that the court cannot resort to evidence of past practices and word—ofwmouth
when the contract is unambiguous. Moreover, defendant asserts that facts outside the
contract language do not and cannot establish an intention on the part of the Forest
Service to afford rights or guarantees to plaintiffs or their pad successors related to the
length of stay. Defendant argues that any plaintiffs” “understanding about the length of
time any purchaser of his mobiie home may have been permitted to rent in the forest
based upon information outside of the agreement that he signed, does not obligate the
Government."

As included in the Appendix to the Joint Stipuiation of Facts, two Los Padres
National Forest documents, dated after the January 15, 2008 announcement of the new
Los Padres National Forest Quarters Policy, recognize that extended stays had
occurred in the past. A Los Padres National Forest document, dated February 8, 2008
regarding the employee quarters policy provided that “[u]nder past policies, some
empioyees were abie to occupy the same quarters for several years, and in some cases
over their entire career.” In another Los Padres National Forest document, dated June
2, 2008, the Forest Service made the general statement that “{i]n the past, employees
soid their private property from one employee to another." The same June 2, 2008 Los
Padres Nationai Forest document stated, however, that “[t]he Forest's new quarters
policy places limitations on the length of time employees can occupy government
housing, and generally ends the practice that government quarters is occupied by a

37

single tenant for the entire length of their career.”18 Aithough acknowledging that some
employees had been allowed to remain for the length of their careers, these policy
statements cannot alter the terms of the specific documents and agreements entered
into by the plaintiffs.

in addition, a number of piaintiffs claim that a Forest Service District Ranger had
indicated to that plaintiff at the time ofthe purchase oftheir mobile home that they wouid
be able to stay on their mobile home pad as long as they continued to be empioyed by
the Forest Service in the same location. Piaintiffs Gregory Ofner, Justin Maya, and
Bradley Christensen, argue, again, almost verbatim, that they met with District Ranger
Linda Riddie at the time of purchasing their home, who, they allege, informed each of
them that "as long as he was employed by the Forest Service, worked on the Santa
Barbara Ranger District and abided by the Los Prietos Mobile Home Park Ruies and
Regulations Policy July 1988, he was allowed to stay in the mobile home park” as a
tenant. Brian Sexton takes the same position and indicates that District Ranger Riddle
informed him that, provided plaintiff abided by both the 1988 Los Prietos Ruies and the
June 2000 Los Padres Rental Contract, he would be ailowed to stay. Mr. Sexton also
indicates that in May 2004, he notified District Ranger Riddle he wanted to repiace his
mobile home with a new one. During that process, he “was asked by Iris Swisher [a loan
officer] if i could stay if I could stay [sic] in the Mobile Home Park for the life of the 15
year Mortgage," and that “iris Swisher called Ranger Riddle to confirm this.” Mr. Sexton
indicates he asked District Ranger Riddle “if this was possible, and she confirmed this,
providing I didn't get fired or break any park rules." According to Mr. Sexton, his ability
to stay on the pad in his mobile home was a condition of his loan. Mr. Sexton also
argues that the June 2000 Los Padres Rental Contract provides that, “[t]he District
Ranger has the final authority on all decisions involving quarters." Gregory Ofner
alieges that he needed approval from the District Ranger to purchase a mobiie home
attached to Forest Service land and District Ranger Riddle gave him approvai and
indicated he would be held to the 1988 Los Prietos Rules. Justin Moya and Bradiey
Christensen each also indicate that, at the time of the purchase of their mobile home,
they were given a copy of the 1988 Los Prietos Rules and met with District Ranger
Riddle, who they similarty aiiege was required to give them approval to purchase the
mobile home. Plaintiffs note that the 1988 Los Prietos Ruies provide, “[t]he District
Ranger wiil have the final authority on ail decisions in the mobile home park” and “[a]ny
mobiie home moved into the park must be approved by the District Ranger.” Upon

18 Plaintiffs do not allege that any limitation has been enforced on any of the plaintiffs’
iengths of stay or that any of the plaintiffs have been forced to leave a mobile home
pad. Aithough Brian Sexton suggests that he was threatened with eviction and adverse,
administrative action for refusal to sign a new housing agreement following the issuance
of the January 15, 2008 Los Padres Forest Quarters Poiicy, he does not indicate or
offer evidence that eviction or adverse, administrative action actually occurred. To the
contrary, the Joint Stipuiation of Facts provides that “[n]one of the piaintiffs have been
forced by the Forest Service to ieave their mobile home pads," and no plaintiff has
informed the court since filing the Joint Stipulation of Facts that they have been forced

to vacate.
38

review. the 1988 Los Prietos Rules do not explicitly require approval for purchases of
mobile homes.

Plaintiff Arthur Wesley Preston alleges that he received a similar guarantee from
District Ranger Patrick Pontes. In addition, piaintiff John Brack alleges the same
regarding acting District Ranger, Sharon Sprouse. Mr. Brack further claims “[t]here was
nothing in the Rental Agreement, affective [sic] since May 1988, | signed on Juiy 9,
2002 or the Rent Computation Schedule | signed on February 13, 2003 to make me
think otherwise.“ Mr. Brack alleges that the “tacit approval by management for
permanent or long—term stays in the park” was negligent and the result of long term tack
of oversight. Similarly, Carrie Landon indicated that she based her belief regarding the
length of stay, not on documentation, but on past practices and on information provided
by District Ranger John Bridgewater regarding his extensive personal experience with
housing. She indicated she does not recail if she and District Ranger John Bridgewater
discussed housing and the rights of subsequent purchasers “in terms of ruies and
regulation, but he [District Ranger John Bridgewater] definitely had a concept of as tong
as an employee was in good standing as an empioyee, there would be no reason for
them not to stay as long as they needed to."

The terms of plaintiffs' rental documents with the Forest Service were ciear and
unambiguous. No guarantees were made in the documents regarding iength of stay on
the pads or rights guaranteed to successor purchasers. The terms of the documents are
clear and unambiguous, including the right of the Forest Service to set conditions and
exercise an option to terminate mobiie home pad rentals. The Quarters Assignment
Agreement in the Forest Service Standard Rent Documents explicitiy provided the
Forest Service or the plaintiffs with the ability to terminate a plaintiffs’ occupancy upon
90 days written notice. Therefore, the court declines to examine extrinsic evidence. See
TEG—Paradigm Envti., Inc. v. United States, 465 F.3d at 1338; Bell BCI Co. v. United
States, 570 F.3d at 1341 (“Only in the event of an ambiguity may we examine extrinsic
or parole evidence”). The piain language of the contract controis. See Marguardt Co. v.
United States, 101 Fed. Cl. at 268; _s_e_e alsg Mata v. United States, 114 Fed. Ci. at 745
(“The plain language of the contract wili be viewed as controlling if it is unambiguous on
its face”). it is not enough that the parties disagree as to the terms of the writings to
conclude that there is ambiguity. Rather, both interpretations must fali within a “zone of
reasonabieness." 5522 Metric Constructors Inc. v. NASA, 169 F.3d at 751. Although
piaintiffs may have formed certain beliefs based on their understanding of past practice,
custom, or alleged, but not documented, representations by District Rangers, the plain
language of the rental documents is not altered by plaintiffs’ assertions and the rental
agreement, documents are not reasonably susceptibie to plaintiffs’ interpretation. S95;
Marguardt Co. v. United States, 101 Fed Ct. at 268 (“Generally the plain language of a
contract controls; however, language that is reasonably susceptible to more than one
interpretation, where ‘each [interpretation] . . . is found to be consistent with the contract

language,“ may be considered ambiguous." (quoting Cmty. Heating & Plumbing Co. v.
Kelso, 987 F.2d at 1579) (aiterations in Marguardt Co. v. United States»; see also NVT

Techs, Inc. v. United States, 370 F.3d at 1159; Ace Constructors inc. v. United States,
499 F.3d 1357, 1361 (Fed. Cir. 2007’). Having found no ambiguity, the court shouid not

 

 

 

39

took to extrinsic evidence to determine the intent of the parties or to introduce an
ambiguity where none exists. ﬂ McAbee Constr. Inc. v. United States, 97 F.3d at
1434 ("‘[E]xtrinsic evidence . . . should not be used to introduce an ambiguity where
none exists'” and "‘[E}xtrinsic evidence will not be received to change the terms of a
contract that is clear on its face.” (internal citations omitted) (quoting Interwest Constr.
v. Brown, 29 F.3d at 615; Beta Sys. Inc. v. United States, 838 F.2d at 1183) (aiterations
in lVchbee Constr. inc. v. United States». Thus, plaintiffs’ offers of extrinsic evidence
such as past practice or alieged conversations with Forest Service District Rangers do
not preclude summary judgment because the facts are ultimately not reievant or
unnecessary to the court’s analysis. See Anderson v. Liberty Lobby, Inc., 477 US. at

247—48.

 

 

Piaintiffs Brian Sexton, Bradley Christensen, Justin Moya, Gregory Ofner, John
Brack, and Arthur Wesley Preston each ailege in their responses to defendant’s motion
for partial summary judgment that a District Ranger not only made representations to
them that as long as they were employed by the Forest Service, worked on the Santa
Barbara Ranger District and abided by the appiicable ruies and regulations, that they
would be ailowed to stay in the mobiie home park as tenants, but also appear to aliege
that these representations constituted separate oral agreements between the Forest
Service and the plaintiffs. Plaintiffs, however, have provided no evidence or
documentation in support of these alieged District Rangers' promises. Nor do piaintiffs
establish that a District Ranger would have had the authority to enter into a verbal
contract guaranteeing a length of stay for piaintiffs or their pad successors beyond the
terms of what is inciuded in the written documents. it is well established that the
government is not bound by the acts of its agents beyond the scope of their actuai
authority. See Fed. Crop Ins. Corp. v. Merriil, 332 US. 380, 384 (1947); Trauma Serv.
Grp. v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997); Urban Data Sys, Inc. v.
United States, 699 F.2d 1147', 1‘i53 (Fed. Cir. 1983). Contractors dealing with the
United States must inform themselves of a representative‘s authority and the limits of
that authority. See Fed. Crop ins. Corp. v. Merrili, 332 US. at 384 (“[A]nyone entering
into an arrangement with the Government takes the risk of having accurately
ascertained that he who purports to act for the Government stays within the bounds of
his authority”); Trauma Serv. Grp. v. United States, 104 F.3d at 1325 (“[T]his risk
remains with the contractor even when the Government agents themselves may have
been unaware of the limitations on their authority”); s_ee_ als_o Fiexfab LLC v. United
States, 424 F.3d at 1260; Total Med. Mgmt. Inc. v. United States, 104 F.3d 1314, 1321
(Fed. Cir), [egg denied and engage suggestion deciined (Fed. Cir.), cert, denied, 522
US. 857 (1997); Council for Tribal Emp‘t Rights v. United States, 112 Fed. Cl. 231, 243
(2013), arid, 556 F. App'x 965 (Fed. Cir. 2014); Jumah v. United States, 90 Fed. Cl.
603, 612 (2009), aid, 385 F. App'x 987 (Fed. Cir. 2010); Aboo v. United States, 86
Fed. Cl. 618, 627, m, 347 F. App'x 581 (Fed. Cir. 2009).

 

 

 

 

A government representative with the requisite authority generally is a required
element of both express and impiied—in—fact federal contracts. An officer of the United
States who does not possess express contracting authority may bind the United States
under iimited circumstances, but only if he or she has “implied actual authority.” See

40

be conducted on the premises unless authorized in writing by the
Agency/Bureau head or his/her designated representative.

This last page of the Forest Service Standard Rent Documents, the General Terms and
Conditions, contains a place for signatures by both an “Agency/Bureau Representative”
and the "Occupant."

Attached to defendant’s partial motion for summary judgment is the Declaration
of Judy Reynolds, the Property Management Officer responsible for preparing the
Forest Service Standard Rent Documents, which Ms. Reynolds refers to as “a seven~
page Rent Computation Schedule.” In her declaration, Ms. Reynolds described the final
page of the Forest Service Standard Rent Documents, the General Terms and
Conditions, as follows: “Page 7 of the document is the Terms and Conditions of the
overall agreement. The tenant is required to sign this page of the document and return it
to me." (internal citation omitted). The Reynoids declaration further provides,

[e]ach year I send the 7—page Rent Computation Schedule to the
administrative assistant at the forest who is then responsible for providing
the document to each tenant. Each tenant is required to sign pages 5 [the
Tenant Rent Notice] and 7 [the Generai Terms and Conditions], and return
those pages to the administrative assistant who then returns them to me.

The Appendix to the Joint Stipulation of Facts reflects for each plaintiff a set of
the Forest Service Standard Rent Documents, although, based on the limited Appendix
filed with the court, records for some ptaintiffs contain only a partiai set. in addition,
most, but not ati plaintiffs, received and/or signed copies of policies corresponding to the
area of the forest where they teased a mobile home pad, including: the Los Prietos
Mobile Home Park Ruies and Regulations Policy, issued July 1988 (1988 Los Prietos
Rules), the Los Padres National Forest Trailer or Mobile Home Space Rentat Contract,
issued June 2000 (June 2000 Los Padres Rental Contract), or the Ojai Ranger District
General Housing Policies (Ojai Housing Policies). These various policies set terms for
eligible Forest Service employees to rent the mobiie home pads and to purchase, place,
and sell their mobile homes to other eligible Forest Service empioyees. For example,
the 1988 Los Prietos Rules provided that “[t}he park is to be used by Santa Barbara
Ranger District (SBRD) employees with a permanent appointment” and that the "Owner
may seli the trailer in place to a SBRD empioyee or Forest empioyee, SBRD employee
having priority.” The June 2000 Los Padres Rental Contract provided that “[o]n|y
employees with Los Padres National Forest duty station . . . wiii be ailowed to live in
Forest Service quarters" and “[i]n the case that the tenant retires or is terminated
from the Los Padres National Forest, within 120 days of effective date, the tenant
must either seli the trailer to another permanent employee, or remove the traiier/mobile
home oft Los Padres National Forest System land.” (emphasis in original). The Ojai
Housing Poiicies provided that “Government Housing will be for permanent full time
employees oniy."

Winter v, Cath-dr/Balti Joint Venture, 497 F.3d 1339, 1344, 1348 (Fed. Cir), ﬁg {21qu
Le___h'g gr; pgﬂg denied (Fed. Cir. 2007); ﬂ gist; Saiies v. United States, 158 F.3d 1383,
1384 (Fed. Cir. 1998); H. Landau & Co. v. United States, 886 F.2d 322, 324 (Fed. Cir.
1989) (“Authority to bind the [giovernment is generaily implied when such authority is
considered to be an integral part of the duties assigned to a [g]overnment employee")
(quoting J. Cibinic & R. Nash, Formation of Government Contracts 43 (1982)); Vargas v.
United States, 114 Fed. Ci. 226, 235 (2014). Plaintiffs bear the burden of proving that
the District Ranger had such authority. The fact that plaintiffs may have believed the
District Ranger held such authority is not sufficient. Sgt; Harberthurnmus Agrifuels
Proiects v. United States, 142 F.3d 1429, 1432 (Fed. Cir.), {gs-[11g denied gag gr; Qggg
suggestion declined (Fed. Cir. 1998), gt; denied, 525 US. 1177 (1999); sag gist;
Trauma Serv. Grg. v. United States, 104 F.3d at 1327 (The plaintiff "must prove ail of
the requirements for a binding contract in order to prevail” and “must allege facts
sufficient to show that the Government representative who entered into its alleged
implied—in—fact contract was a contracting officer or had implied actual authority to bind

the Government”).

 

There is an absence of evidence in the record before the court to demonstrate
either express or implied authority on the part of the District Rangers identified by
piaintiffs to enter into the terms of the verbal agreements plaintiffs allege. Plaintiffs point
to a provision in the 1988 Los Prietos Rules that indicates, “[t]he District Ranger will
have the final authority on all decisions in the mobile home park” and Brian Sexton
points to a provision in the June 2000 Los Padres Rental Contract that indicates “[t}he
District Ranger has the finai authority on all decisions involving quarters." These broad
provisions without more, however, do not estabiish the District Ranger's contractual
authority to enter into a binding contract on behalf of the United States regarding
piaintiffs’ iength of stay or transferability of such lengths of stay to pad successors,
especially in Eight of the written documents in the record before the court. Although
District Ranger Sharon Sprouse appears to have signed the 1988 Los Prietos Rules in
the record for John Brack, as well as signed the 1988 Los Prietos Rules and June 2000
Los Padres Rentai Contract in the record for Brian Sexton, and District Ranger Patrick
Ponies signed the 1988 Los Prietos Rules in the record for Arthur Wesiey Preston, the
terms and plain ianguage of the documents controi.19 Moreover, for plaintiffs Nathan
Allen, Daniel Fawcett, Justin Moya, Gregory Ofner, Arthur Wesley Preston, Nicholas
Riiey, Bradley Christensen, Brian Sexton, and Carrie Landon, the Generai Terms and
Conditions in the Forest Service Standard Rent Documents were not signed by the
District Rangers, but, rather, by Judy Reynolds, a Property Management Officer with the
Forest Service. For Casey Allen, however, the Agency/Bureau Representative signature
is merely a generic agency name, “USDA,” and does not contain a specific individual's

‘9 The record aiso includes a signed copy of the 1988 Los Prietos Rules for Daniel
Fawcett, but there was no signature by a government representative. For plaintiffs
Nathan Allen, Justin Moya, Gregory Ofner, and Nichoias Riiey, there was no signed
version of the 1988 Los Prietos Rules in the record. Bradley Christensen indicated he
was unsure whether he signed the 1988 Los Prietos Ruies and there is not a signed
copy for him in the record.

41

signature. For plaintiffs, John Brack and Ryan Webster, an Agency/Bureau
Representative did not sign the General Terms and Conditions page.

Piaintifis do not point to any evidence in the record to support their allegations
regarding promises made by any of the District Rangers. Moreover, as defendant points
out in its reply brief, the Joint Stipulation of Facts and the record before the court include
evidence that is contrary to or casts doubt on the credibility of plaintiffs’ allegations.
First, plaintiffs admit in the Joint Stipulation of Facts that they “based their beiiet that
they could stay in the mobile home park for as long as they were employed by the
Forest Service based upon general knowledge or common knowiedge or word of
mouth.” During his deposition, Daniei Fawcett added that, with respect to his
expectation of staying in the mobile home for the entirety of his Forest Service
employment, he “read it on the contract. And then also, i had worked for multiple people
that had lived in the trailer park at one time or another, and, you know, had spent a lot
longer than i had lived there.” Mr. Fawcett indicated that “[m}ore so than the district
ranger didn’t necessarily explain anything specific to me. It was just kind of an
understanding.” The Joint Stipuiation of Facts makes no mention of conversations with
the District Rangers. As defendant notes, aspects of plaintiffs' deposition transcripts
also “cast doubt on the credibitity of the assertions" that piaintiffs entered into verbal
agreements with a District Ranger. For instance, the record reflects that, during their
depositions, Justin Moya and Gregory Ofner separately indicated they had not spoken
to District Ranger Riddle about specific rent issues prior to purchasing their mobile
home. Additionaily, Brian Sexton admitted during his deposition that he assumed he
had been guaranteed a length of stay based upon discussions he had with other Forest
Service employees who had rented mobile home pads. Mr. Sexton had the opportunity
to speak at his deposition as to any conversation with District Ranger Riddle, but did not
raise any allegations regarding verbal agreements at that time. During Bradley
Christensen’s deposition, he discussed conversations with District Ranger Riddle,
indicating he was concerned with his ability to resell the mobile home and, at the time of
purchase, that he believed District Ranger Riddle told him a person who bought his
home would be afforded the same contract that he was getting, or, at a minimum,
assured him that he could reseli. Mr. Christensen conceded that "nowhere did she
[District Ranger Riddie] say that this was the exact same contract that somebody else
would receive, but she didn't teil me otherwise that it wasn't. So it was under my
assumption that that was the same contract that somebody else would sign." Therefore,
not only does there appear to be an absence of actual authority on the part of the
District Rangers to promise unlimited stays and successor rights, but there also is an
absence of evidence that specific promises were made by any ofthe District Rangers.

CONCLUSION

The language of the written documents in the record is clear and does not
include any guarantees regarding a Forest Service employee’s ability to remain on a
rented mobile home pad for the length of his or her employment with the Forest Service,
or that an empioyee’s pad rentai rights could be transferred to any successor mobiie
home owners on the same pad under the same terms. Partial summary judgment is

42

appropriate in favor of defendant, with regard to count two of plaintiffs’ complaint, the
breach of contract claims. Therefore, count 2, the breach of contract claims, are,
hereby, dismissed in the cases of Casey Alien, Case No. 12—420; Nathan Alien, Case
No. 12-42080; John Brack, Case No. 12~4209C; Bradley Christensen, Case No.
12—42100; Danie! Fawcett, Case No. 12—42110; Carrie Landon, Case No. 12—4212C;
Justin Moya, Case No. 12-4213C; Gregory P. Ofner, Case No. 1242140; Arthur
Wesley Preston, Case No. 12-42150; Nicholas Riiey, Case No. 12~4216C; Brian
Sexton, Case No. 12-4217C; and Ryan Webster, Case No. 12—42180. Pursuant to
RCFC 54(b), there being no just reason for delay, the Clerk of the Court shall enter
JUDGMENT consistent with this opinion. Future proceedings on the remainder of the

case will be scheduled by separate Order.
mm

MARIAN BLANK HORN
Judge

IT IS SO ORDERED.

43

The parties jointly stipulated that "[w]hen plaintiffs decided to purchase their
mobile homes from other Forest Service employees, many of the plaintiffs did not have
those mobile homes appraised,” including Nathan Allen, Bradley Christensen, Daniel
Fawcett, Justin Moya, Gregory Ofner, Nicholas Riley, and Brian Sexton. As further
provided in the Joint Stipulation of Facts, “[t]hose plaintiffs who have sold their mobile
homes also did not have them appraised before they sold them.” The Joint Stipulation of
Facts also indicates that "Mr, Christensen and other plaintiffs purchased their mobile
home for the asking price without any negotiation.”

The Los Prietos Plaintiffs

Of the twelve plaintiffs remaining in the case, nine leased mobile home pads near
Santa Barbara, California: Nathan Allen, John Brack, Bradley Christensen, Daniel
Fawcett, Justin Moya, Gregory Ofner, Arthur Wesley Preston, Nicholas Riley, and Brian
Sexton. As detailed below for all nine Los Prietos plaintiffs, the record before the court
contains for each plaintiff at least one, partial set of the Forest Service Standard Rent
Documents which contained a Quarters Assignment Agreement and the final page, the
General Terms and Conditions, which each plaintiff signed. Eight of the nine Los Prietos
plaintiffs also received and signed the 1988 Los Prietos Rules, including Nathan Allen,
John Brack, Daniel Fawcett, Justin Moya, Gregory Ofner, Arthur Wesley Preston,
Nicholas Riley, and Brian Sexton. One Los Prietos plaintiff, Bradley Christensen
received a copy of the 1988 Los Prietos Rules before purchasing his mobile home, but
cannot recall whether he signed it. The 1988 Los Prietos Rules provided the general
guidelines for renting mobile home pads in the Los Prietos Mobile Home Park. As
provided in the parties’ Joint Stipulation of Facts, the 1988 Los Prietos Rules “do not
provide that Forest Service employees may remain in the mobile home park for as long
as they are employees of Los Padres National Forest,” “do not guarantee that a Forest
Service employee who sells his mobile home when he has been renting a mobile home
pad in the Forest Service mobile home park will get a certain market price for the mobile
home," “do not guarantee that, if a Forest Service employee sells his mobile home, he
may reap the value of owner improvements or make a profit on the sale of his mobile
home," and “do not guarantee that, if a Forest Service employee sells his mobile home,
the buyer will have the same lease rights that the employee had when he purchased the
mobile home.”

One Los Prietos plaintiff, Brian Sexton, in addition to the Forest Service Standard
Rent Documents and the 1988 Los Prietos Rules, also received and signed the June
2000 Los Padres Rental Contract. Like the 1988 Los Prietos Rules, the June 2000 Los
Padres Rental Contract similarly contained guidelines for leasing mobile home pads in
the Los Padres National Forest. The parties jointly have stipulated that the June 2000
Los Padres Rental Contract “does not provide that a Forest Service employee may
continue to rent a mobile home pad as long as he is a Forest Service employee," and
“[cjonversely, the rental contract does not state that a Forest Service employee may not
continue to rent a mobile home pad as long as he is a Forest Service employee." Also,
the parties jointly have stipulated that the June 2000 Los Padres Rental Contract “does

not state that the Forest Service employee to whom a mobile home is soid will have the
same lease rights as the seller."

Nathan Allen

Nathan Ailen became a permanent Forest Service employee in July 2004, and
purchased a mobile home in April 2006 from another Forest Service employee for
approximately $38,000.00, which was originally on sale for $41,000.00. Nathan Allen
did not have his mobile home appraised before purchasing it. Although there is no
signed version in the record, Nathan Allen indicated in his deposition, included in the
Appendix to the Joint Stipulation of Facts,5 that, upon renting a mobile home pad on
April 10, 2006, he received and signed a copy of the 1988 Los Prietos Rules. In
addition, the record reflects two sets of Forest Service Standard Rent Documents for
Nathan Allen: one complete set of seven pages on which Nathan Allen signed the
Tenant Rent Notice on April 10, 2006, but did not sign the final page, the General Terms
and Conditions, and a second, complete set of seven pages in which he signed both the
Tenant Rent Notice and the final page, the General Terms and Conditions, on March
20, 2007. In both sets of Forest Service Standard Rent Documents, Judy Reynolds
signed the General Terms and Conditions as the Agency/Bureau Representative.
Nathan Allen moved out in January 2011 because he accepted another position with the
Forest Service in Ojai and did not want to commute a long distance. After having made
various improvements on the mobile home, including the installation of new flooring,
new kitchen countertops and sink, a new wood burning stove, and interior painting,
Nathan Alien sold his mobile home to a Forest Service employee in January 2011 for
$8,000.00, after originally pricing it to sell for $10,000.00.

John Brack

Based on the record before the court, Mr. Brack appears to have become a
permanent Forest Service employee in September 1987, and retired on July 30, 2011.
Upon retirement, lVlr. Brack moved out of the Los Padres National Forest.6 In May 2002,
Mr. Brack purchased a mobile home for $11,000.00 and placed it on a mobile home pad
in the Santa Barbara area of the Los Padres Nationai Forest. On July 9, 2002, Mr.
Brack signed a copy of the 1988 Los Prietos Rules, which also was signed by District

5 Among other documents, the Appendix to the Joint Stipulation of Facts included
excerpts of depositions for Nathan Allen, Bradley Christensen, Daniel Fawcett, Carrie
Landon, Justin Moya, Gregory Ofner, Nicholas Riley and Brian Sexton, as well as Kerry
Keliogg, a former plaintiff whose case has been dismissed. It does not appear from the
record that John Brack, Arthur Wesley Preston, Casey Allen, and Ryan Webster were
deposed.

5 The information regarding Mr. Brack’s employment with, and retirement from, the
Forest Service are stated in the defendant’s motion for partial summary judgment. The
detaiis, although not confirmed, were not challenged in Mr. Brack’s response to
defendant’s motion for partial summary judgment.

7

Ranger Sharon R. Sprouse on December 18, 2002. in the record before the court is a
partial set of the Forest Service Standard Rent Documents for Mr. Brack containing four
of the seven pages, including the two Rent Computation Schedules, a Tenant Rent
Notice signed by Mr. Brack on January 13, 2003, and a Quarters Assignment
Agreement. The two pages of the Government Quarters inventory and the General
Terms and Conditions page appear not to be in the record for this set of documents.
The record also contains a different, partial, five page set of the Forest Service
Standard Rent Documents, including only one of the two Rent Computation Schedules,
titted Monthiy Base Rent Computation Schedule, and oniy one of the two pages of the
Government Quarters inventory, as welt as the Tenant Rent Notice, the Quarters
Assignment Agreement, and the General Terms and Conditions. in this set, Mr. Brack
signed the Tenant Rent Notice and the General Terms and Conditions on February 13,
2003, but an Agency/Bureau Representative did not sign the General Terms and
Conditions. In 2007, Mr. Brack claims he made various repairs and upgrades to his
mobile home to the kitchen, bathroom, window screens, screen room, floors, ceiiings,
and front deck at a cost of approximateiy $9,000.00. Upon his retirement, Mr. Brack sold
his mobile home for $1,700.00. Mr. Brack alieges, without support that, before the
change in policy, he would have been abie to sell his mobiie home for $15,000.00 to
$20,000.00.

Daniel Fawcett

lVlr. Fawcett began his employment with the Forest Service as an apprentice in
2006 and was employed by the Forest Service as a “detailed” assistant engineer. Mr.
Fawcett purchased a mobile home on a mobile home pad from another Forest Service
empioyee in June 2006 for approximately $26,700.00. Mr. Fawcett did not have his
mobile home appraised before purchasing it. On Juiy 25, 2006, Mr. Fawcett signed a
copy of the 1988 Los Prietos Ruies, which was not signed by an Agency/Bureau
Representative. The record contains a complete, seven page set of the Forest Service
Standard Rent Documents for Mr. Fawcett, which indicates that, on July 25, 2006, Mr.
Fawcett signed the Tenant Rent Notice and the General Terms and Conditions. The
record also contains another complete, seven page set of the Forest Service Standard
Rent Documents for Mr. Fawcett, on which he signed the Tenant Rent Notice and the
General Terms and Conditions on March 12, 2007. In both sets of Mr. Fawcett’s Forest
Service Standard Rent Documents, Judy Reynoids signed the General Terms and
Conditions as the Agency/Bureau Representative. iVlr. Fawcett sold his mobiie home to
another Forest Service employee in August 2010 for $4,000.00. iVir. Fawcett did not to
respond to defendant’s motion for partial summaryjudgment.

Justin Moya

Mr. Moya has been employed by the Forest Service since 2005, and, as of July
2012, he was an assistant fire engine operator in the Los Padres National Forest. Mr.
Moya purchased a mobile home on a mobiie home pad in May 2007. Mr. Moya
purchased his mobiie home from another Forest Service employee for the asking price
of $90,000.00. The mobile home tater was appraised for $75,000.00. According to his

response to defendant’s motion for partial summary judgment, Mr. Nioya indicated that,
at the time of purchase, the mobile home “was worth the asking price based on age,
condition, and availability of similar housing within the Forest for a similar price.”
Although there is no signed version in the record, Mr. Moya indicated he received and
signed a copy of the 1988 Los Prietos Rules. The record contains a set of the Forest
Service Standard Rent Documents for Mr. Moya, which, although containing eight
pages, was only a partial set, because it did not contain one of the two Government
Quarters inventory pages. in addition, Mr. lVloya’s Forest Service Standard Rent
Documents included two pages for the Rent Computation Schedules, two additional
pages seemingiy dupiicative to the Rent Computation Scheduies, the Tenant Rent
Notice, the Quarters Assignment Agreement, and the General Terms and Conditions.
On May 7', 2007, Mr. Moya signed the Tenant Rent Notice and the General Terms and
Conditions. Judy Reynolds signed the General Terms and Conditions as the
Agency/Bureau Representative. Mr. iVioya claims that after the announcement of the
January 15, 2008 Los Padres National Forest Quarters Policy, he wiii not be able to sell
his mobile home for the price he expected to receive.

Gregory Ofner

IVIr. Ofner has been empioyed by the Forest Service since 1996, and purchased
a mobiie home on a mobile home pad in December 2004. Mr. Ofner purchased this
mobile home from another Forest Service empioyee for the asking price of $38,000.00.
iVir. Ofner did not have his mobile home appraised before purchasing it. Aithough there
is no signed version in the record, Mr. Ofner indicated that, upon renting a mobile home
pad, Mr. Ofner received and signed a copy of the 1988 Los Prietos Ruies. He indicated
that, "[t]his original policy from 1988 was the oniy poiicy | signed and should be heid to.”
The record contains a partiai set of Forest Service Standard Rent Documents for Mr.
Ofner with six of the seven pages, including the two Rent Computation Schedules, two
pages of the Government Quarters Inventory, the Tenant Rent Notice signed by Mr.
Ofner on April 6, 2008, and the Quarters Assignment Agreement, although the final
page of the Forest Service Standard Rent Documents, the General Terms and
Conditions, is not present in this set in the record. The record also contains a Eater,
complete, seven page set of the Forest Service Standard Rent Documents for Mr.
Ofner, including a Tenant Rent Notice and the final page, the General Terms and
Conditions, both of which Mr. Ofner signed on March 10, 2007. Judy Reynolds signed
the General Terms and Conditions as the Agency/Bureau Representative. Mr. Ofner
made improvements to his mobile home, including upgrades to appliances, cabinets,
carpet, hardwood floors, and the shed, totaling $15,000.00. Mr. Ofner indicated that
sometime in 2008 or 2009, he moved out of the Los Padres Nationai Forest, and sold
his mobile home for $5,000.00.7

7 As defendant notes in its motion for partial summary judgment, it is unclear from the
record whether Mr. Ofner sold his mobile home prior to announcement of the new
quarters poiicy on January 15, 2008. Defendant expiains:

Arthur Wesley Preston

Mr. Preston appears to have been a Forest Service employee from June 1973
until his retirement in November 2009.8 Mr. Preston purchased a mobile home in April
1980. In Aprii 1986, he sold that home and purchased a new mobile home for
$29,500.00. In his response to defendant’s motion for partial summary judgment, Mr.
Preston indicated that at the time of his purchase, he needed approval from the District
Ranger to bring in a new mobile home and that he “was given approvai to purchase the
mobile homes." Also according to Mr. Preston, he made an agreement with District
Ranger Patrick Pontes that he “was held to the mid 1970 Los Prietos Mobile Home Park
Policy and Regulations." The record reflects that Mr. Preston signed the 1988 Los
Prietos Rules on Juiy 21, 1988, about two years after he moved into his second mobiie
home in Aprii 1986, and that District Ranger Patrick Pontes signed on August 1, 1988.
Mr. Preston alleges that he made improvements to the second mobile home of over
$10,500.00, including upgrades to the appiiances, counter tops, carpets, skirting,
porches, flooring, and wood stove, The record contains a complete, seven page set of
the Forest Service Standard Rent Documents for Mr. Preston on which he signed the
Tenant Rent Notice and the General Terms and Conditions on February 7, 2005. Judy
Reynoids signed the General Terms and Conditions as the Agency/Bureau
Representative. Upon his retirement in October 2009, Mr. Preston sold his mobile home
for $10,000.00.

Nicholas Ritey

Mr. Riley has been employed by the Forest Service as a senior firefighter in the
Los Padres National Forest. He moved into the Los Prietos Mobile Home Park in
December 2007 and purchased a mobile home on a mobiie home pad from another
Forest Service employee for $35,000.00. Mr. Riley did not have his mobile home
appraised before purchasing it. Aithough there is no signed version in the record,
according to Mr. Riiey, he signed a copy of the 1988 Los Prietos Rules on November
30, 2007. The record contains a complete, seven page set of the Forest Service

Mr. Ofner was never definite about the date when he moved out of his
mobile home in the forest. He testified that he thought he sold the home in
2008 or 2009. However, one of the other Forest Service employees,
Nicholas Riley, who moved into the Los Prietos Trailer Park in December
2007, testified that when he was purchasing his mobile home, Mr. Ofner’s
home was for sale.

(internal citations omitted).

5 The information regarding Mr. Preston’s employment with, and retirement from, the
Forest Service are stated in the defendant’s motion for partial summary judgment. The
detaiis, although not confirmed, were not chalienged in Mr. Preston’s response to
defendant’s motion for partiai summary judgment.

10